Exhibit 10.16

 

EXECUTION COPY

 

 

RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF MARCH 21, 2003

 

 

BY AND AMONG

 

 

AAR RECEIVABLES CORPORATION II,

As Seller,

 

 

AND

 

 

AAR CORP.,

Individually and as Initial Servicer

 

 

AND

 

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,

As Purchasers

 

 

AND

 

 

LASALLE BUSINESS CREDIT, LLC,

As Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.  AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1

Purchase Facility.

 

Section 1.2

Making Purchases.

 

Section 1.3

Purchased Interest Computation.

 

Section 1.4

Settlement Procedures.

 

Section 1.5

Fees.

 

Section 1.6

Payments and Computations, Etc.

 

Section 1.7

Increased Costs.

 

Section 1.8

Requirements of Law.

 

Section 1.9

Inability to Determine Euro-Rate.

 

 

 

ARTICLE II.  REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

 

Section 2.1

Representations and Warranties; Covenants.

 

Section 2.2

Termination Events.

 

 

 

ARTICLE III.  INDEMNIFICATION

 

Section 3.1

Indemnities by the Seller.

 

Section 3.2

Indemnities by the Servicer.

 

 

 

ARTICLE IV.  ADMINISTRATION AND COLLECTIONS

 

Section 4.1

Appointment of the Servicer.

 

Section 4.2

Duties of the Servicer.

 

Section 4.3

Lock-Box Arrangements.

 

Section 4.4

Reports.

 

Section 4.5

Enforcement Rights.

 

Section 4.6

Responsibilities of the Seller.

 

Section 4.7

Computer and other Records.

 

Section 4.8

Servicing Fee.

 

 

 

ARTICLE V.  THE AGENT

 

Section 5.1

Appointment.

 

Section 5.2

Delegation of Duties.

 

Section 5.3

Exculpatory Provisions.

 

Section 5.4

Reliance by Agent.

 

Section 5.5

Notice of Termination.

 

Section 5.6

Non-Reliance on Agent and the Purchasers.

 

Section 5.7

Indemnification.

 

Section 5.8

Agent in its Individual Capacity.

 

Section 5.9

Successor Agent.

 

 

 

ARTICLE VI.  MISCELLANEOUS

 

Section 6.1

Amendments, Etc.

 

Section 6.2

Notices, Etc.

 

ii

--------------------------------------------------------------------------------


 

 

Section 6.3

Assignability.

 

Section 6.4

Costs, Expenses and Taxes.

 

Section 6.5

Confidentiality

 

Section 6.6

GOVERNING LAW AND JURISDICTION.

 

Section 6.7

Execution in Counterparts.

 

Section 6.8

Survival of Termination.

 

Section 6.9

WAIVER OF JURY TRIAL; OTHER WAIVERS.

 

Section 6.10

Entire Agreement.

 

Section 6.11

Headings.

 

 

 

EXHIBIT I

DEFINITIONS

EXHIBIT II

CONDITIONS OF PURCHASES

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

EXHIBIT IV

COVENANTS

EXHIBIT V

TERMINATION EVENTS

EXHIBIT VI

ACTIVITIES TO MAINTAIN CORPORATE SEPARATENESS

EXHIBIT VII

CONTRACTUAL REQUIREMENTS

 

SCHEDULE I

CREDIT AND COLLECTION POLICIES

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

SCHEDULE III

TRADE NAMES

SCHEDULE IV

OFFICE LOCATIONS

SCHEDULE V

ORIGINATORS

SCHEDULE VI

[RESERVED]

SCHEDULE VII

PERMITTED FOREIGN OBLIGORS

SCHEDULE VIII

BENEFIT PLANS

SCHEDULE IX

GOVERNMENT PROCEEDINGS; DEFAULTS

 

 

 

ANNEX A

FORM OF INFORMATION PACKAGE

ANNEX B

FORM OF PURCHASE NOTICE

ANNEX C

FORM OF PAYDOWN NOTICE

ANNEX D

FORM OF COMPLIANCE CERTIFICATE

ANNEX E

FORM OF ASSIGNMENT AND ACCEPTANCE

ANNEX F

[RESERVED]

ANNEX G

LIST OF CLOSING DOCUMENTS

ANNEX H

FORM OF SETTLEMENT STATEMENT

 

iii

--------------------------------------------------------------------------------


 

This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of March 21,
2003, by and among AAR RECEIVABLES CORPORATION II, an Illinois corporation, as
seller (the “Seller”), AAR CORP., a Delaware corporation, individually (“AAR”)
and as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTIES HERETO, as purchasers (collectively, the “Purchasers”
and each individually, a “Purchaser”), and LASALLE BUSINESS CREDIT, LLC, a
Delaware limited liability company (“LaSalle”), as agent for itself and the
Purchasers (in such capacity, together with its successors and assigns in such
capacity, the “Agent”).

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I.  References in the Exhibits hereto to the “Agreement”
refer to this Agreement, as amended, supplemented or otherwise modified from
time to time.

 

The Seller desires to sell, transfer and assign undivided variable percentage
interests in a pool of receivables, and the Purchasers desire to acquire such
undivided variable percentage interests as such percentage interests shall be
adjusted from time to time based upon, in part, reinvestment payments that are
made by the Purchasers.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

 

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1             Purchase Facility.

 

(a)           On the terms and conditions hereinafter set forth, from the date
hereof until the Facility Termination Date, each Purchaser hereby agrees to (i)
purchase its Pro Rata Share of undivided percentage ownership interests of the
Purchased Interests from time to time offered by the Seller and approved by the
Agent, in its sole discretion and (ii) make reinvestments of undivided
percentage ownership interests with regard to the Purchased Interests.  All
Purchased Interests purchased by, or reinvested in by, the Purchasers shall be
held by the Agent for the benefit of each respective Purchaser.  Under no
circumstances shall the Purchasers make any such purchase or reinvestment if,
after giving effect to such purchase or reinvestment, (i) the aggregate
outstanding Capital of the Purchased Interest would exceed the Purchase Limit or
(ii) such Purchaser’s outstanding Capital attributable to its Pro Rata Share of
the Purchased Interest would exceed such Purchaser’s Maximum Purchase Limit.

 

(b)           The Seller may, upon at least 30 days’ written notice to the
Agent, terminate the purchase facility provided in this Section in whole or,
upon at least 30 days’ written notice to the Agent, from time to time,
irrevocably reduce in part the unused portion of the Purchase Limit; provided,
that each partial reduction shall be in the amount of at least $5,000,000, or an
integral

 

--------------------------------------------------------------------------------


 

multiple of $1,000,000 in excess thereof, and that, unless terminated in whole,
the Purchase Limit shall in no event be reduced below $15,000,000.  Any such
reduction in the Purchase Limit shall be applied to reduce each Purchaser’s
Maximum Purchase Limit by the amount of such Purchaser’s Pro Rata Share of the
total reduction in the Purchase Limit.

 

(c)           In addition, on any date (other than a Termination Day) on which
(i) Capital in the amount of the Purchase Limit is then outstanding and (ii) the
Purchased Interest is less than 100%, the Agent, if requested in writing by the
Seller, shall within five (5) Business Days after its receipt of such request,
identify no less than ten (10) Obligors which the Seller may elect to have
treated by the Agent as ineligible for further purchase hereunder and under the
Sale Agreement.  Subject to the following proviso, the Seller, by written notice
to the Agent, may designate any or all of such Obligors as thereafter being
ineligible, which election shall be irrevocable; provided that immediately after
giving effect to such election no Termination Event or Unmatured Termination
Event shall then exist or result therefrom and the Purchased Interest shall be
equal to or less than 100%.  From and after any such election by the Seller with
respect to any particular Obligor, the Seller shall cease making any further
purchases of Receivables originated by any such Obligor under the Sale
Agreement; it being agreed that such election shall not affect the eligibility
of any Receivables previously purchased by the Seller under the Sale Agreement
or by the Purchasers under this Agreement, in either case, prior to the
effective date of such election.  If the Agent shall fail to identify such
Obligors within such time, the Purchaser may prepare and submit a written list
of such Obligors for the Agent’s consideration.  If the Agent does not respond
to the Seller within five (5) Business Days after its receipt of the Seller’s
suggestions, then the Seller shall be permitted, subject to the conditions
above, to designate any number of Group D Obligors for ineligibility hereunder
by giving written notice thereof to the Agent.

 

(d)           The Seller may, by written request delivered to the Agent not more
than six (6) and not less than five (5) months prior to the Facility Termination
Date and payment of a non-refundable fee of $35,000 to the Agent, request that
the Agent and the Purchasers undertake a new credit review and analysis in
contemplation of the extension of the Facility Termination Date, and the Agent
and the Purchasers agree to undertake such review and analysis and to use their
best efforts to complete such review and analysis by no later than three (3)
months prior to the Facility Termination Date.  Upon completion of such review
and analysis, the Agent and the Purchasers shall promptly notify the Seller as
to whether, in the sole discretion of the Agent and the Purchasers, they are
willing to extend the Facility Termination Date and the terms therefor.  Any
such extension pursuant to this clause (c) shall thereupon become effective upon
mutual agreement to such terms, the finalization and execution of any necessary
documentation therefor, and the satisfaction of any other conditions to the
effectiveness thereof pursuant to such documentation.  Notwithstanding anything
contained herein to the contrary, (i) in no event shall the Agent or any
Purchaser have any obligation to agree to any such extension, all of which shall
be at its sole discretion and (ii) no such extension shall be for a period in
excess of 364 days from the effective date thereof.

 

(e)           Agent and the Purchasers are entering into this Agreement in
reliance on the Seller’s identity as a legal entity separate from the
Originators.

 

2

--------------------------------------------------------------------------------


 

Section 1.2             Making Purchases.

 

(a)           Each purchase (but not reinvestment) of undivided percentage
ownership  interests with regard to the Purchased Interest hereunder shall be
made upon the Seller’s irrevocable written notice in the form of Annex B (the
“Purchase Notice”) delivered to the Agent in accordance with Section 1.2 (which
notice must be received by the Agent before 11:00 a.m., Chicago time) at least
three Business Days prior to the requested date of purchase, which notice shall
specify:  (A) the amount requested to be paid to the Seller (such amount, which
shall not be less than $500,000 and shall be in integral multiples of $100,000
in excess thereof, being the Capital relating to the undivided percentage
ownership interest then being purchased), (B) the date of such purchase (which
shall be a Business Day), and (C) the pro forma calculation of the Purchased
Interest after giving effect to the increase in Capital.  If the Agent, in its
sole discretion, approves such purchase, the Agent shall promptly (but in any
event, prior to 1:00 p.m. (Chicago time) on such date) notify each Purchaser of
the Agent’s receipt of such notice and the amounts of the requested aggregate
purchase thereunder (and each such Purchaser’s Pro Rata Share thereof).

 

(b)           Each Purchaser shall remit its Pro Rata Share of the requested
Capital to the Agent by no later than 10:00 a.m. (Chicago time) on the requested
purchase date specified in such notice.  The Agent, upon satisfaction of the
applicable conditions set forth in Exhibit II hereof, shall make available to
the Seller by no later than 2:00 p.m. on the requested date of any approved
purchase, in same day funds, at the Seller’s account no. 5800363490 at LaSalle
Bank National Association, ABA 071000505, an amount equal to the Capital
relating to the undivided percentage ownership interest then being purchased.

 

(c)           If the Agent has not received notice from a Purchaser that such
Purchaser will not make any requested Purchase prior to such time (all such
Purchasers that have not so notified the Agent, being “Participating
Purchasers”), the Agent shall be entitled to assume each such Participating
Purchaser’s participation in such purchase and may, but shall not be required
to, remit funds on behalf of each such Participating Purchaser to fund the
purchase of such undivided percentage ownership interests on such Participating
Purchaser’s behalf.  If and to the extent that a Participating Purchaser does
not settle with the Agent as required under this Agreement (a “Defaulting
Purchaser”), the Seller and the Defaulting Purchaser severally agree to repay
the Agent forthwith on demand, such amount required to be paid by the Defaulting
Purchaser to the Agent, together with interest thereon for each day from the
date such amount is made available to the Seller until the date such amount is
repaid to the Agent (x) in the case of the Defaulting Purchaser, at the rate
published by the Federal Reserve Bank of New York on the next succeeding
Business Day as the “Federal Funds Rate” or if no such rate is published for any
Business Day, at the average rate quoted for such day for such transactions from
three (3) federal funds brokers of recognized standing selected by the Agent and
(y) in the case of the Seller, at the interest rate applicable at such time to
the Capital; provided that (i) Seller’s obligation to repay such advance to the
Agent shall not relieve such Defaulting Purchaser from its obligation to repay
the Agent for its failure to settle as provided in this Agreement and (ii) in no
event shall the Agent or any other Purchaser be responsible for any failure by
any other Purchaser to fund its Pro Rata Share of any offered Purchased Interest
hereunder.  If such amounts are repaid by the Seller, the Agent shall make
appropriate adjustments to the Capital and the Purchased Interest to

 

3

--------------------------------------------------------------------------------


 

reflect the reversal of the incremental undivided percentage ownership interests
in the Purchases Interest resulting therefrom.  Unless and until the Agent is
reimbursed as required above, the Agent shall be deemed the owner of the
undivided percentage ownership interest in the Purchased Interest associated
with that portion of the Capital it advanced, the Agent shall be deemed the
Purchaser of such percentage ownership interest and shall be entitled to all
rights and benefits as such hereunder.

 

(d)           Effective on the date of each purchase pursuant to this Section
and each reinvestment pursuant to Section 1.4, the Seller hereby sells and
assigns to the Agent, for the ratable benefit of each of the Purchasers, an
undivided percentage ownership interest in: (i) each Pool Receivable then
existing, (ii) all Related Security with respect to such Pool Receivables, and
(iii) all Collections with respect to, and other products and proceeds of, such
Pool Receivables and Related Security.

 

(e)           To secure all of the Seller’s obligations (monetary or otherwise)
under this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Agent, for the
ratable benefit of itself and the Purchasers, a security interest in all of the
Seller’s right, title and interest (including any undivided interest of the
Seller) in, to and under all of the following, whether now or hereafter owned,
existing or arising: (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein,
and all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of the Seller under the Sale Agreement, and (vi) all proceeds
of, and all amounts received or receivable under any or all of, the foregoing
(collectively, the “Pool Assets”).  The Agent shall have, with respect to the
Pool Assets, and in addition to all the other rights and remedies available to
it hereunder and under law, all the rights and remedies of a secured party under
any applicable UCC.

 

Section 1.3             Purchased Interest Computation.

 

The Purchased Interest shall be initially computed on the date of the initial
purchase hereunder.  Thereafter, until the Facility Termination Date, the
Purchased Interest shall be automatically recomputed (or deemed to be
recomputed) on each Business Day other than a Termination Day, and such
percentage (as in effect as of the last day of the period covered by any
Information Package or Settlement Statement) shall be reported to the Agent by
the Seller and the Servicer in each Information Package and Settlement Statement
or as and at such times as the Agent may from time to time otherwise require. 
The Purchased Interest as computed (or deemed recomputed) as of the day before
the Facility Termination Date shall thereafter remain constant.  The Purchased
Interest shall become zero when the Capital thereof and Discount thereon shall
have been paid in full, all the amounts owed by the Seller and the Servicer
hereunder to the Purchasers, the Agent and any other Indemnified Party or
Affected Person are paid in full, and the Servicer shall have received the
accrued Servicing Fee thereon.

 

4

--------------------------------------------------------------------------------


 

Section 1.4             Settlement Procedures.

 

(a)           The collection of the Pool Receivables shall be administered by
the Servicer in accordance with this Agreement.  The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.

 

(b)           The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer:

 

(i)               set aside and hold in trust (and shall, at the request of the
Agent, segregate in a separate account approved by the Agent) for the Purchasers
out of such Collections attributable to the Purchased Interest, first, an amount
equal to the Discount accrued through such day for each Portion of Capital and
not previously set aside, second, an amount equal to the fees set forth in the
Fee Letter accrued and unpaid through such day, and third, to the extent funds
are available therefor, an amount equal to the Purchaser’s Share of the
Servicing Fee accrued through such day and not previously set aside which will
be paid over to the Servicer in accordance with and subject to Sections 1.4(c)
and (d),

 

(ii)              subject to Section 1.4(f), if such day is not a Termination
Day, remit to the Seller, on behalf of the Agent and the Purchasers, the
remainder of the Collections attributable to the Purchased Interest.  Such
remainder shall be automatically reinvested in Pool Receivables, and in the
Related Security, Collections and other Pool Assets with respect thereto;
provided, however, that if the Purchased Interest would exceed 100%, then the
Servicer shall not reinvest, but shall set aside and hold in trust for the
Agent, for the benefit of itself and the Purchasers (and shall, at the request
of the Agent, segregate in a separate account approved by the Agent), such
portion of such Collections that, together with the other Collections set aside
pursuant to this paragraph, shall equal the amount necessary to reduce the
Purchased Interest to 100%,

 

(iii)             if such day is a Termination Day, set aside, segregate and
hold in trust (and shall, at the request of the Agent, segregate in a separate
account approved by the Agent) for the Purchasers the entire balance of any and
all Collections of all Pool Assets; provided, that if amounts are set aside and
held in trust on any Termination Day of the type described in clause (a) of the
definition of “Termination Day” and, thereafter, the conditions set forth in
Section 2 of Exhibit II are satisfied or waived by the Agent, such previously
set-aside amounts shall be reinvested in accordance with clause (ii) on the day
of such subsequent satisfaction or waiver of conditions, and

 

(iv)            release to the Seller (subject to Section 1.4(d)) for its own
account any Collections in excess of: (x) amounts required to be reinvested in
accordance with clause (ii) plus (y) the amounts that are required to be set
aside pursuant to clause (i), the proviso to clause (ii) and clause (iii) plus
(z) the Seller’s Share of the Servicing Fee accrued and unpaid through such day
and all reasonable and appropriate out-of-pocket costs and expenses of the
Servicer for servicing, collecting and administering the Pool Assets.

 

(c)           The Servicer shall deposit into the Administration Account (or
such other account designated by the Agent), on each Settlement Date,
Collections held for the Purchasers pursuant

 

5

--------------------------------------------------------------------------------


 

to clause (b)(i) or (f) plus the amount of Collections then held for the
Purchasers pursuant to the proviso to clause (b)(ii) and clause (b)(iii), in
each case, of this Section 1.4; provided, that if AAR or an Affiliate thereof is
the Servicer, such day is not a Termination Day and the Agent has not notified
AAR (or such Affiliate) that such right is revoked, AAR (or such Affiliate) may
retain the portion of the Collections set aside pursuant to clause (b)(i) that
represents the Purchasers’ Share of the Servicing Fee.   On the last day of each
Settlement Period, the Agent will notify the Servicer by facsimile of the amount
of Discount accrued with respect to each Portion of Capital during such
Settlement Period or portion thereof.

 

(d)           Upon receipt of funds deposited into the Administration Account
pursuant to clause (c), the Agent shall cause such funds to be distributed as
follows:

 

(i)               if such distribution occurs on a day that is not a Termination
Day and the Purchased Interest does not exceed 100%, first to the Purchasers in
payment in full of all accrued Discount and fees payable pursuant to the Fee
Letter (other than Servicing Fees) with respect to each Portion of Capital, and
second, if the Servicer has set aside amounts in respect of the Servicing Fee
pursuant to clause (b)(i) and has not retained such amounts pursuant to
clause (c), to the Servicer (payable in arrears on each Settlement Date) in
payment in full of the Purchasers’ Share of accrued Servicing Fees so set aside,
and

 

(ii)              if such distribution occurs on a Termination Day or on a day
when the Purchased Interest exceeds 100%, first to the Purchasers in payment in
full of all accrued Discount with respect to each Portion of Capital, second to
the Agent, for the benefit of the Purchasers, in payment in full of Capital (or,
if such day is not a Termination Day, the amount necessary to reduce the
Purchased Interest to 100%), third, to the Servicer in payment in full of all
accrued Servicing Fees, and fourth, if the Capital and accrued Discount with
respect to each Portion of Capital have been reduced to zero, and all accrued
Servicing Fees payable to the Servicer have been paid in full, to the
Purchasers, the Agent and any other Indemnified Party or Affected Person in
payment in full of any other amounts owed thereto by the Seller hereunder.

 

(iii)          after the Capital, Discount, fees payable pursuant to the Fee
Letter and Servicing Fees with respect to the Purchased Interest, and any other
amounts payable by the Seller and the Servicer to the Purchasers, the Agent or
any other Indemnified Party or Affected Person hereunder, have been paid in
full, the Purchased Interest shall be reduced to zero and all additional
Collections with respect to the Purchased Interest shall be paid to the Seller
for its own account.

 

(e)           For the purposes of this Section 1.4:

 

(i)               if on any day the Outstanding Balance of any Pool Receivable
is reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Seller or any
Affiliate of the Seller, or any setoff or dispute between the Seller or any
Affiliate of the Seller and an Obligor, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;

 

6

--------------------------------------------------------------------------------


 

(ii)              if on any day any of the representations or warranties
relating to any Pool Receivable set forth in Section l(g) of Exhibit III hereof
is not true, the Seller shall be deemed to have received on such day a
Collection of such Pool Receivable in full;

 

(iii)             except as provided in clause (i) or (ii) immediately above, or
as otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

 

(iv)            if and to the extent the Agent or the Purchasers shall be
required for any reason to pay over to an Obligor (or any trustee, receiver,
custodian or similar official in any insolvency Proceeding) any amount received
by it hereunder, such amount shall be deemed not to have been so received by the
Agent or the Purchasers but rather to have been retained by the Seller and,
accordingly, the Agent or the Purchasers, as the case may be, shall have a claim
against the Seller for such amount, payable when and to the extent that any
distribution from or on behalf of such Obligor is made in respect thereof.

 

(f)            If at any time the Seller shall wish to cause the reduction of
Capital (but not to commence the liquidation, or reduction to zero, of the
entire Capital of the Purchased Interest), the Seller may do so as follows:

 

(i)               the Seller shall give the Agent and the Servicer written
notice in the form of Annex C, (A) at least two Business Days’ prior to the date
of such reduction for any reduction of Capital less than or equal to $10,000,000
and (B) at least five Business Days’ prior to the date of such reduction for any
reduction of Capital greater than $10,000,000, in each case such notice shall
include the amount of such reduction and the proposed date on which such
reduction shall commence;

 

(ii)              On the proposed date of the commencement of such reduction and
on each day thereafter, the Servicer shall cause Collections not to be
reinvested until the amount thereof not so reinvested shall equal the desired
amount of reduction; and

 

(iii)             the Servicer shall hold such Collections in trust for the
Purchasers, for payment to the Agent on the next Settlement Date immediately
following the current Settlement Period or such other date approved by the
Agent, and Capital shall be deemed reduced in the amount to be paid to the Agent
only when in fact finally so paid;

 

provided, that (A) the amount of any such reduction shall be not less than
$500,000 and shall be an integral multiple of $100,000 in excess thereof, and
the entire Capital of the Purchased Interest after giving effect to such
reduction shall be not less than $15,000,000 and shall be in an integral
multiple of $100,000 and (B) the Seller shall choose a reduction amount, and the
date of commencement thereof, so that to the extent practicable such reduction
shall commence and conclude in the same Settlement Period.

 

7

--------------------------------------------------------------------------------


 

Section 1.5             Fees.

 

The Seller shall pay to the Agent certain fees in the amounts and on the dates
set forth in a letter, dated the date hereof, among AAR, the Seller and the
Agent (as such letter agreement may be amended, supplemented or otherwise
modified from time to time, the “Fee Letter”).

 

Section 1.6             Payments and Computations, Etc.

 

(a)           All amounts to be paid or deposited by the Seller or the Servicer
hereunder shall be made without reduction for offset or counterclaim and shall
be paid or deposited no later than noon (Chicago time) on the day when due in
same day funds to the Administration Account.  All amounts received after noon
(Chicago time) will be deemed to have been received on the next Business Day.

 

(b)           The Seller or the Servicer, as the case may be, shall, to the
extent permitted by law, pay interest on any amount not paid or deposited by the
Seller or the Servicer, as the case may be, when due hereunder, at an interest
rate equal to 2.0% per annum above the Base Rate, payable on demand.

 

(c)           All computations of interest, Discount, fees and other amounts
hereunder shall be made on the basis of a year of 360 (or 365 or 366, as
applicable, with respect to Discount or other amounts calculated by reference to
the Base Rate) days for the actual number of days elapsed.   Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

Section 1.7             Increased Costs.

 

(a)           If the Agent, any Purchaser or any of the Agent’s or the
Purchasers’ respective Affiliates (each an “Affected Person”) reasonably
determines that the existence of or compliance with: (i) any law or regulation
or any change therein or in the interpretation or application thereof, in each
case adopted, issued or occurring after the date hereof, or (ii) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after the date of
this Agreement, affects or would affect the amount of capital required or
expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of (or otherwise to maintain the
investment in) Pool Receivables or other Pool Assets related to this Agreement
and other commitments of the same type, then, upon demand by such Affected
Person (with a copy to the Agent), the Seller shall promptly pay to the Agent,
for the account of such Affected Person, from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person in the light of such circumstances, to the extent that such Affected
Person reasonably determines such increase in capital to be allocable to the
existence of any of such commitments.  A certificate as to such amounts
submitted to the Seller and the Agent by such Affected Person shall be prima
facie evidence of the amount to be paid, absent manifest error.

 

8

--------------------------------------------------------------------------------


 

(b)           If, due to either:  (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Interest in respect of which
Discount is computed by reference to the Euro-Rate, then, upon demand by such
Affected Person, the Seller shall promptly pay to such Affected Person, from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for such increased costs.  A certificate as
to such amounts submitted to the Seller and the Agent by such Affected Person
shall be conclusive and binding for all purposes, absent manifest error.

 

(c)           If such increased costs affect the related Affected Person’s
portfolio of financing transactions, such Affected Person shall use reasonable
averaging and attribution methods to allocate such increased costs to the
transactions contemplated by this Agreement.

 

Section 1.8             Requirements of Law.

 

If any Affected Person reasonably determines that the existence of or compliance
with: (a) any law or regulation or any change therein or in the interpretation
or application thereof, in each case adopted, issued or occurring after the date
hereof, or (b) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of’ law) issued or
occurring after the date of this Agreement:

 

(i)               does or shall subject such Affected Person to any tax of any
kind whatsoever with respect to this Agreement, any increase in the Purchased
Interest or in the amount of Capital relating thereto, or does or shall change
the basis of taxation of payments to such Affected Person on account of
Collections, Discount or any other amounts payable hereunder (excluding taxes
imposed on the overall or branch pre-tax net income of such Affected Person (so
long as the computation of such tax is consistent with the Intended Tax
Characterization) and franchise taxes imposed on such Affected Person, by the
jurisdiction under the laws of which such Affected Person is organized or
otherwise is considered doing business (unless the Affected Person would not be
considered doing business in such jurisdiction, but for having entered into, or
engaged in the transactions in connection with, this Agreement or any other
Transaction Document) or a political subdivision thereof),

 

(ii)              does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, purchases, advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or

 

(iii)             does or shall impose on such Affected Person any other
condition, and the result of any of the foregoing is: (A) to increase the cost
to such Affected Person of acting as Agent, or of agreeing to purchase or
purchasing or maintaining the

 

9

--------------------------------------------------------------------------------


 

ownership of undivided percentage ownership interests with regard to the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly),

 

then, in any such case, upon demand by such Affected Person, the Seller shall
promptly pay to such Affected Person additional amounts necessary to compensate
such Affected Person for such additional cost or reduced amount receivable.  All
such amounts shall be payable as incurred.  A certificate from such Affected
Person to the Seller and the Agent certifying, in reasonably specific detail,
the basis for, calculation of, and amount of such additional costs or reduced
amount receivable shall be conclusive and binding for all purposes, absent
manifest error; provided, however, that no Affected Person shall be required to
disclose any confidential or tax planning information in any such certificate.

 

Section 1.9             Inability to Determine Euro-Rate.

 

(a)           If the Agent determines before the first day of any Settlement
Period (which determination shall be final and conclusive) that, by reason of
circumstances affecting the interbank eurodollar market generally, deposits in
dollars (in the relevant amounts for such Settlement Period) are not being
offered to banks in the interbank eurodollar market for such Settlement Period,
or adequate means do not exist for ascertaining the Euro-Rate for such
Settlement Period, then the Agent shall give notice thereof to the Seller. 
Thereafter, until the Agent notifies the Seller that the circumstances giving
rise to such suspension no longer exist, (a) no Portion of Capital shall be
funded at the Alternate Rate determined by reference to the Euro-Rate and (b)
the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate shall, on the last day
of the then current Settlement Period, be converted to the Alternate Rate
determined by reference to the Base Rate.

 

(b)           If, on or before the first day of any Settlement Period, the Agent
shall have determined, or shall have been notified by any Purchaser that such
Purchaser has determined (which determination shall be final and conclusive),
that any enactment, promulgation or adoption of or any change in any applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Agent or
any such Purchaser with any guideline, request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Purchaser to fund or
maintain any Portion of Capital at the Alternate Rate based upon the Euro-Rate,
the Agent shall notify the Seller thereof.  Upon receipt of such notice, until
the Agent notifies the Seller that the circumstances giving rise to such
determination no longer apply, (a) no Portion of Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate and (b) the Discount for
any outstanding Portions of Capital then funded at the Alternate Rate determined
by reference to the Euro-Rate shall be converted to the Alternate Rate
determined by reference to the Base Rate either (i) on the last day of the then
current Settlement Period if and to the extent the Agent and all Purchaser may
lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate to such day, or (ii) immediately, if
the Agent or any applicable Purchaser may not lawfully

 

10

--------------------------------------------------------------------------------


 

continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate to such day.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

 

Section 2.1             Representations and Warranties; Covenants.

 

Each of the Seller, AAR and, to the extent the Servicer is AAR or an Affiliate
thereof, the Servicer hereby makes the representations and warranties, and
hereby agrees to perform and observe the covenants, applicable to it set forth
in Exhibits III and IV, respectively.

 

Section 2.2             Termination Events.

 

If any of the Termination Events set forth in Exhibit V shall occur, the Agent
may, by notice to the Seller, declare the Facility Termination Date to have
occurred (in which case the Facility Termination Date shall be deemed to have
occurred); provided, that automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (g) and/or (s) of Exhibit V, the Facility Termination
Date shall automatically occur without notice or the taking of any action.  Upon
any such declaration, occurrence or deemed occurrence of the Facility
Termination Date, the Purchasers and the Agent shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided after default under the Illinois UCC and under other
applicable law, which rights and remedies shall be cumulative.

 

ARTICLE III.

INDEMNIFICATION

 

Section 3.1             Indemnities by the Seller.

 

Without limiting any other rights that the Agent, the Purchasers or any of their
respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party (on an after tax basis) from and against any and all claims,
damages, expenses, costs, losses and liabilities (including Attorney Costs) (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
arising out of, or resulting from or in connection with, this Agreement or any
of the other Transaction Documents(whether directly or indirectly) or the
transactions contemplated thereby, the use of proceeds of purchases or
reinvestments, the commingling of funds (whether or not permitted hereunder),
the Pool Assets (including the merchandise and sale of merchandise giving rise
thereto), the ownership of the Purchased Interest, or any interest therein, or
in respect of any Receivable, Related Security, Contract or other Pool Asset,
excluding, however: (a) Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds they result from the gross negligence or
willful misconduct on the part of such Indemnified Party or its officers,
directors, agents or counsel, (b) except as otherwise specifically provided
herein, including under Section 1.4 (e) and

 

11

--------------------------------------------------------------------------------


 

this Section 3.1, hereof, any indemnification which has the effect of recourse
to any indemnitor for the uncollectibility of Pool Receivables due to the lack
of creditworthiness of the applicable Obligor thereof, (c) Indemnified Amounts
relating to the failure of the Seller or any Originator to comply with the
Assignment of Claims Act except to the extent any of the Seller, the Servicer
and the Originators shall have failed to take all action required pursuant to
Section 4.6(c) hereof and Section 7.3 of the Sale Agreement, or (d) overall net
income taxes (to the extent the computation of such taxes are consistent with
the Intended Tax Characterization ) or franchise taxes imposed on such
Indemnified Party by the jurisdiction under the laws of which such Indemnified
Party is organized or any political subdivision thereof; provided, however, that
nothing contained in this Sentence shall limit the liability of the Seller, AAR
or the Servicer, as applicable, or limit the recourse of the Agent and each
Purchaser to the Seller, AAR or the Servicer, as applicable, for any amounts
otherwise specifically provided to be paid by the Seller, AAR or the Servicer
hereunder or under any of the other Transaction Documents.  Without limiting or
being limited by the foregoing, and subject to the exclusions set forth in the
preceding sentence, the Seller shall pay on demand (which demand shall be
accompanied by documentation of the Indemnified Amounts, in reasonable detail)
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

 

(i)               the failure of any Receivable included in the calculation of
the Net Receivables Pool Balance as an Eligible Receivable to be an Eligible
Receivable, the failure of any information contained in an Information Package
and provided by or on behalf of the Seller or any of its Affiliates to be true
and correct in any material respect, or the failure of any other information
provided to any Indemnified Party with respect to the Pool Assets, this
Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby, to be true and correct in any material respect and not to be
materially misleading as of the date made or deemed made,

 

(ii)              the failure of any representation, warranty or statement made
or deemed made by the Seller, AAR or any of its Subsidiaries (or any of the
foregoing’s respective officers, directors, employees or agents) under or in
connection with this Agreement, any of the other Transaction Documents or any
certificate or written disclosure delivered thereby to any Indemnified Party to
have been (x) true and correct in any material respect, if and to the extent
such representation, warranty or statement is not qualified by materiality or
Material Adverse Effect, otherwise, in any respect and (y) not materially
misleading, in each case, as of the date made or deemed made;

 

(iii)             the failure by the Seller, AAR or any of its Subsidiaries to
comply in any material respect with any applicable law, rule or regulation with
respect to any Pool Receivable, Pool Asset or the related Contract, or the
failure of any Pool Receivable, Pool Asset or the related Contract to conform in
any material respect to any such applicable law, rule or regulation,

 

(iv)            the failure to vest in the Agent, for the benefit of the
Purchasers, a valid and enforceable: (A) perfected undivided percentage
ownership interest, to the extent of the Purchased Interest, in the Receivables
in, or purporting to be in, the Receivables Pool and the

 

12

--------------------------------------------------------------------------------


 

other Pool Assets, or (B) first priority perfected security interest in the Pool
Assets, in each case, free and clear of any Adverse Claim,

 

(v)             the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the other Pool Assets,
whether at the time of any purchase or reinvestment or at any subsequent time,

 

(vi)            any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates),

 

(vii)           any failure of the Seller (or any of its Affiliates acting as
the Servicer) to perform in any material respect its duties or obligations in
accordance with the provisions hereof or under the Contracts,

 

(viii)          any products liability or other claim, investigation, litigation
or proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or Pool Receivable,

 

(ix)             the commingling of Collections of Receivables at any time with
other funds by the Seller, AAR, any Originator or, to the extent it is the
Seller or an Affiliate of the Seller, the Servicer (or any delegee thereof) at
any time with other funds,

 

(x)              the use of proceeds of purchases or reinvestments,

 

(xi)             the failure to pay when due any taxes, including sales taxes or
excise taxes payable in connection with the Receivables; or

 

(xii)            any failure by the Seller to give reasonably equivalent value
to any Originator in consideration for the sale by the Originator to Seller of
any Receivables, or any attempt by any Person to void any such transfer under
any statutory provision or common-law or equitable action, including any
provision of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.) as
amended;

 

(xiii)           any repayment by any Indemnified Party of any amount previously
distributed in reduction of Capital, Discount or any other amounts owing
hereunder which such Indemnified Party believes in good faith is required to be
made (other than in respect of a voidable preference of an Obligor; however,
whether or not such amount is indemnifiable

 

13

--------------------------------------------------------------------------------


 

hereunder, until such amount is paid, the outstanding amount of Capital,
Discount or other amount, as applicable, shall be increased by the amount
previously applied and required to have been repaid, as if such payment had not
been made);

 

(xiv)           any investigation, litigation or proceeding related to this
Agreement, any of the other Transaction Documents, the use of proceeds of
purchases or reinvestments by the Seller, the ownership of Purchased Interests,
or any Receivable, Related Security, Contract or other Pool Asset;

 

(xv)            the failure of any Lock-Box Bank to remit any amounts held in
the Lock-Boxes and/or the Lock-Box Accounts pursuant to the instructions of the
Servicer, the Agent, or the Seller (to the extent such Person is entitled to
give such instructions in accordance with the terms hereof and of any applicable
Lock-Box Letter) whether by reason of the exercise of set-off rights or
otherwise;

 

(xvi)           any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the  failure of the Seller or any Originator to qualify to do business
or file any notice of business activity report or any similar report;

 

(xvii)          any action taken by the Seller, any Originator or the Servicer
(if AAR or any Affiliate or designee thereof) in the enforcement or collection
of any Pool Receivable;

 

(xviii)         the Purchased Interest exceeding 100% at any time on or prior to
the Termination Date;

 

(xix)          any inability to exercise any non-assignable right or remedy
under a Contract relating to a Receivable sold by an Originator to the Seller
and by the Seller to the Purchaser, which Indemnified Loss could reasonably
foreseeably have been avoided if such right or remedy had been assignable by
such Originator;

 

(xx)            any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.4(d) or Section 1.4(f), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason(other than in respect of a voidable preference of an Obligor;
however, whether or not such amount is indemnifiable hereunder, until such
amount is paid, the outstanding amount of Capital, Discount or other amount, as
applicable, shall be increased by the amount previously applied and required to
have been repaid, as if such payment had not been made); or

 

(xxi)           any failure by the Seller or any Originator to maintain in full
force and effect with respect to at least 90% of the entire Outstanding Balance
of any Permitted Foreign Receivable one or more Qualified Policies insuring
payment of such amount in the event of the bankruptcy, insolvency or other
failure to pay of or by the Obligors thereon; or any failure by the Seller, any
Originator or the Servicer to timely and properly file and/or diligently pursue
any claim under any such insurance policy.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement, for purposes of this
Section 3.1, any representations, warranties and covenants contained in this
Agreement which are qualified by materiality, or are otherwise limited to,
events, circumstances, conditions or changes that are likely to or would or
could reasonably be expected to give rise to a material liability or Material
Adverse Effect, shall be deemed not to be so limited.

 

Section 3.2             Indemnities by the Servicer.

 

Without limiting any other rights that the Agent, the Purchasers or any other
Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts arising out of or resulting from (whether directly or
indirectly): (a) the failure of any information contained in an Information
Package provided by or on behalf of AAR, the Servicer or any delegee or agent
thereof to be true and correct in any material respect, or the failure of any
other information provided to the Purchasers or the Agent by, or on behalf of,
the Servicer or any delegee or agent thereof to be true and correct in any
material respect, (b) the failure of any representation, warranty or statement
made or deemed made by the Servicer, any delegee or agent thereof (or any of the
foregoing’s officers, directors or employees) under or in connection with this
Agreement to have been true and correct in any material respect as of the date
made or deemed made in all respects when made, (c) the failure by the Servicer
or any delegee or agent thereof to comply with any applicable law, rule or
regulation with respect to any Pool Receivable, any Pool Assets or the related
Contract, (d) any dispute, claim, offset or defense of the Obligor (other than
discharge in bankruptcy of the Obligor) to the payment of any Receivable in, or
purporting to be in, the Receivables Pool resulting from or related to the
collection activities with respect to such Receivable, or (e) any failure of the
Servicer to perform in any material respect its duties or obligations in
accordance with the provisions hereof.

 

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

 

Section 4.1             Appointment of the Servicer.

 

(a)           The servicing, administering and collection of the Pool
Receivables shall be conducted by the Person so designated from time to time as
the Servicer in accordance with this Section.  Until the Agent gives notice to
AAR (in accordance with this Section) of the designation of a new Servicer, AAR
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof.  Upon the occurrence of a
Termination Event, the Agent may designate as Servicer any Person (including
itself) to succeed AAR or any successor Servicer, on the condition in each case
that any such Person so designated shall agree to perform the duties and
obligations of the Servicer pursuant to the terms hereof.

 

(b)           Upon the designation of a successor Servicer as set forth in
clause (a), AAR agrees that it will terminate its activities as Servicer
hereunder in a manner that the Agent determines will facilitate the transition
of the performance of such activities to the new Servicer, and AAR agrees to,
and to cause any of the Sub-Servicers to, take all reasonable actions

 

15

--------------------------------------------------------------------------------


 

requested by, and shall fully cooperate with and assist, such new Servicer in
that regard.  Such cooperation shall include providing access to and transfer of
related records and use by the new Servicer of all licenses, hardware or
software necessary or desirable to collect the Pool Receivables and the Related
Security.

 

(c)           AAR acknowledges that, in making their decision to execute and
deliver this Agreement, the Agent and the Purchasers have relied on AAR’s
agreement to act as Servicer hereunder.  Accordingly, AAR agrees that it will
not voluntarily resign as Servicer.

 

(d)           The Servicer may and hereby does delegate its duties and
obligations hereunder to the Originators as subservicer (each a “Sub-Servicer”);
provided, that, in such delegation:  (i) each such Sub-Servicer shall and hereby
does agree in writing to perform the duties and obligations of the Servicer
pursuant to the terms hereof, (ii) the Servicer shall remain primarily liable
for the performance of all duties and obligations so delegated, (iii) the
Seller, the Agent and the Purchasers shall have the right to look solely to the
Servicer for performance, and (iv) the terms of any agreement with any
Sub-Servicer shall and hereby do provide that the Agent may immediately
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer); provided,
however, that if any such delegation is to any Person other than AAR
Distribution, Inc., an Illinois corporation, AAR Parts Trading, Inc., an
Illinois corporation, AAR Manufacturing, Inc., an Illinois corporation, AAR
Engine Services, Inc., an Illinois corporation, or AAR Allen Services, Inc., an
Illinois corporation, the Agent shall have consented in writing in advance to
such delegation.

 

Section 4.2             Duties of the Servicer.

 

(a)           The Servicer shall take or cause to be taken all such action as
may be necessary or advisable to administer and collect each Pool Receivable
from time to time, all in accordance with this Agreement and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policies.  The Servicer shall set
aside, for the accounts of the Seller and the Purchasers, the amount of the
Collections to which each is entitled in accordance with Article I.  If
instructed by the Agent, the Servicer shall segregate and deposit with the Agent
the amount of Collections to which the Agent is entitled pursuant to Article I
hereof.  The Servicer may, in accordance with the applicable Credit and
Collection Policy, extend the maturity of any Pool Receivable and extend the
maturity or adjust the Outstanding Balance of any Defaulted Receivable, in each
case, as the Servicer may determine to be appropriate to maximize Collections
thereof; provided, however, that: for the purposes of this Agreement, (i) such
extension shall not change the number of days such Pool Receivable has remained
unpaid from the date of the invoice date related to such Pool Receivable, (ii)
such extension or adjustment shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of the
Purchasers or the Agent under this Agreement and (iii) if a Termination Event
has occurred and AAR or an Affiliate thereof is serving as the Servicer, AAR or
such Affiliate may make such extension or adjustment only upon the prior
approval of the Agent.  The Seller shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Seller and the Agent (individually
and for the benefit of the Purchasers), in accordance with their respective
interests, all records and

 

16

--------------------------------------------------------------------------------


 

documents (including computer tapes or disks) with respect to each Pool
Receivable.  Notwithstanding anything to the contrary contained herein, after a
Termination Event, the Agent may direct the Servicer (whether the Servicer is
AAR or any other Person) to commence or settle any legal action to enforce
collection of any Pool Receivable or to foreclose upon or repossess any Related
Security.  At the request of the Servicer, the Seller shall, and shall cause
each Originator to, deliver to the Servicer, and the Servicer shall hold in
trust for the Seller, the Agent and each Purchaser in accordance with their
respective interests, all Records with respect to the each Receivable; it being
agreed that until that time, AAR and each Originator shall be deemed to be
holding all such Records in trust for the Seller, the Agent and each Purchaser. 
Notwithstanding anything contained to the contrary herein or in any of the other
Transaction Documents, upon the occurrence and during the continuance of a
Termination Event or an Unmatured Termination Event, the Agent, for the benefit
of the Purchasers, shall have the absolute and unlimited right to direct the
Servicer (whether the Servicer is AAR, an Affiliate thereof or any other Person)
to commence or settle any legal action to enforce collection of any Receivable
or to foreclose upon or repossess any Related Security.

 

(b)           The Servicer shall, as soon as practicable following actual
receipt of collected funds, turn over to the Seller the collections of any
indebtedness that is not a Pool Receivable, less, if AAR or an Affiliate thereof
is not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections.  The Servicer, if other than AAR or an Affiliate thereof, shall, as
soon as practicable upon demand, deliver to the Seller all records in its
possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

 

(c)           The Servicer’s obligations hereunder shall terminate on the later
of:  (i) the Facility Termination Date and (ii) the date on which all amounts
required to be paid to the Purchasers, the Agent and any other Indemnified Party
or Affected Person hereunder shall have been paid in full.  After such
termination, if AAR or an Affiliate thereof was not the Servicer on the date of
such termination, the Servicer shall promptly deliver to the Seller all books,
records and related materials that the Seller previously provided to the
Servicer, or that have been obtained by the Servicer, in connection with this
Agreement.

 

(d)           Notwithstanding anything contained herein to the contrary, the
Servicer, if not AAR or an Affiliate thereof, shall have no obligation to
collect, enforce or take any other action described in this Article IV with
respect to any indebtedness that is not a Pool Receivable or Pool Asset
hereunder, other than to deliver the same, and any Collections or Records
relating thereto, to the Seller as set forth above.

 

Section 4.3             Lock-Box Arrangements.

 

Prior to the initial purchase hereunder, the Seller shall enter into Lock-Box
Agreements with all of the Lock-Box Banks and the Agent and deliver original
counterparts thereof to the Agent.  Seller shall be permitted to change Lock-Box
Banks, provided that prior to any such change (and, in any event, prior to any
payments flowing into any new such Lock-Box Accounts), the Agent shall have
received satisfactory Lock-Box Agreements executed by any

 

17

--------------------------------------------------------------------------------


 

such new Lock-Box Banks.  At any time after the occurrence and during the
continuance of a Termination Event, the Agent may give notice (which notice
shall, unless otherwise elected by the Agent in its sole discretion, continue in
effect notwithstanding the cure or waiver of any such Termination Event) to each
Lock-Box Bank that the Agent is exercising its rights under the Lock-Box
Agreements to do any or all of the following, in each case, without notice to or
the consent of, the Seller or any Originator: (a) to have the exclusive
ownership and control of the Lock-Box-Accounts transferred to the Agent and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the proceeds that are sent to the respective Lock-Box Accounts redirected
pursuant to the Agent’s instructions rather than deposited in the applicable
Lock-Box Account, and (c) to take any or all other actions permitted under the
applicable Lock-Box Agreement.  The Seller hereby agrees that if the Agent at
any time takes any action set forth in the preceding sentence, the Agent shall
have exclusive control of the proceeds (including Collections) of all Pool
Receivables and the Seller hereby further agrees to, and to cause each
Originator to, take any other action that the Agent may reasonably request to
transfer such control.  Any proceeds of Pool Receivables received by the Seller
or the Servicer thereafter shall be sent immediately to the Agent.  The parties
hereto hereby acknowledge that if at any time the Agent takes control of any
Lock-Box Account, the Agent shall not have any rights to the funds therein in
excess of the unpaid amounts due to the Agent, the Purchasers or any other
Person hereunder, and the Agent shall distribute or cause to be distributed such
funds in accordance with Section 1.4 (in each case as if such funds were held by
the Servicer thereunder).  In any such case, the Agent may, and the Seller
shall, and shall cause each Originator to, withhold the identities of the
Purchasers from any Lock-Box Bank or any Obligor.  In case any authorized
signatory of the Seller whose signature shall appear on any Lock-Box Agreement
shall cease to have such authority before notice of exercise of the Lock-Box
Agreement is given to the applicable Lock-Box Bank, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such delivery.  In the event that the Agent
shall then be receiving disbursements from a Lock-Box Account, whether because
it is then the Servicer hereunder or because it has exercised its rights under
any applicable Lock-Box Agreements or for any other reason, the Agent shall
promptly remit to the Seller any amounts received by it from a Lock-Box Bank
(i) upon its receipt of evidence reasonably satisfactory to it that such amounts
do not constitute Collections with respect to Pool Receivables and (ii) to the
extent of the Seller’s residual interest, if any, therein after accounting for
each Purchased Interest. In determining whether the Seller has, in any instance,
presented reasonably satisfactory evidence of its ownership of items that do not
constitute Collections, the Agent shall be entitled to the presumption that, in
respect of any collections or other items for which the remitting Obligor has
not expressly indicated its intended application on the face of the payment item
or the accompanying documentation, the appropriate application thereof shall be
to Pool Receivables of such Obligor, and thus subject to the Purchased Interests
hereunder, and, if there shall be more than one Receivable of such Obligor, to
the oldest first.

 

Section 4.4             Reports.

 

(a)  On or prior to 12:00 p.m. (Chicago time) on each Settlement Date, and at
such other times as is requested by the Agent pursuant hereto, the Seller and
the Servicer shall prepare and forward to the Agent a report substantially in
the form of Annex H (certified therein as true and

 

18

--------------------------------------------------------------------------------


 

correct by Chief Financial Officer or other financial officer of the Servicer)
(a “Settlement Statement”) reflecting the information required therein as of the
close of business of the Seller for the immediately preceding Settlement Period
(and containing such additional information in respect of the Receivables and
the Obligors as is from time to time requested by the Agent (including, if so
requested, a listing by Obligor of all Receivables together with an aging of
such Receivables)).

 

(b)           On or prior to 11:00 a.m. (Chicago time) on Thursday (or if not a
Business Day, on the immediately succeeding Business Day) of each calendar week
and at such other times as is requested by the Agent or required hereunder, the
Seller and the Servicer shall deliver to the Agent an Information Package
substantially in the form of that attached hereto as Annex A (certified therein
as true and correct by Chief Financial Officer or other financial officer of the
Servicer) reflecting the information required therein as of the close of
business of the Seller on the last Business Day of the immediately preceding
week (and containing such additional information as from time to time may be
requested by the Agent).

 

(c)  To the extent the Agent reasonably disagrees with any of the computations
set forth in any such Information Package or Settlement Statement  delivered to
it pursuant to this Section, it may recompute such information and, to the
extent the result of such recomputation differs from the original computation
provided by the Seller and the Servicer, the Agent may designate such recomputed
result to be the relevant result until such discrepancy is resolved to the
reasonable satisfaction of the Agent.  Notwithstanding the foregoing, the Agent
shall have no obligation to confirm the accuracy of any of the information
provided to it by the Seller and the Servicer in any report (including, without
limitation, any Information Package or Settlement Statement) and shall have no
liability to any Person in connection therewith.

 

(d)           The Agent will deliver to any Purchaser upon its request therefor
a copy of any Information Package or Settlement Statement previously delivered
to the Agent.

 

Section 4.5             Enforcement Rights.

 

(a)           At any time following the occurrence of a Termination Event:

 

(i)               the Agent may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Agent or its
designee,

 

(ii)              the Agent may instruct the Seller or the Servicer to give
notice of the Purchasers’ interest in Pool Receivables to each Obligor, which
notice shall direct that payments be made directly to the Agent or its designee,
and the Seller or the Servicer, as the case may be, shall give such notice at
the expense of the Seller or the Servicer, as the case may be; provided, that if
the Seller or the Servicer, as the case may be, fails to so notify each Obligor,
the Agent (at the Seller’s or the Servicer’s, as the case may be, expense) may
so notify the Obligors, and

 

(iii)             the Agent may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the Records necessary or desirable to
collect the Pool

 

19

--------------------------------------------------------------------------------


 

Receivables and the Related Security, and transfer or license to a successor
Servicer the use of all software necessary or desirable to collect the Pool
Receivables and the Related Security, and make the same available to the Agent
or its designee at a place selected by the Agent, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.

 

(b)          The Seller hereby authorizes the Agent, and irrevocably appoints
the Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Seller, which appointment is coupled
with an interest, to take, after a Termination Event, any and all steps in the
name of the Seller and on behalf of the Seller, or in its own name, in either
case, necessary or desirable, in the determination of the Agent, to endorse,
negotiate and collect any and all amounts or portions thereof due under any and
all Pool Assets, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Pool Assets. 
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

Section 4.6            Responsibilities of the Seller.

 

(a)           Anything herein to the contrary notwithstanding, the Seller shall,
and the Servicer (if AAR or an Affiliate thereof) and Seller shall cause each of
the Originators to: (i) perform all of its obligations, if any, under the
Contracts related to the Pool Receivables to the same extent as if interests in
such Pool Receivables had not been transferred hereunder, and the exercise by
the Agent or the Purchasers of their respective rights hereunder shall not
relieve the Seller or the Originators from such obligations, and (ii) pay when
due any taxes, including any sales taxes payable in connection with the Pool
Receivables and their creation and satisfaction.  The Agent and the Purchasers
shall not have any obligation or liability with respect to any Pool Asset or any
related Contract, nor shall either of them be obligated to perform any of the
obligations of the Seller, AAR or any Originator thereunder.

 

(b)           AAR hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
AAR shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that AAR
conducted such data-processing functions while it acted as the Servicer.

 

(c)           Other than as set forth in this paragraph (c) and in the Sales
Agreement, neither AAR, the Seller or any of the Originators shall be required
to comply with the Assignment of Claims Act with respect to any Government
Receivables.  Each of AAR and the Seller shall, and shall cause each of the
Originators to, fully cooperate and assist the Agent and the Servicer (if other
than AAR or an Affiliate thereof) in the enforcement of any such Receivable in
the Seller’s, AAR’s or such Originator’s, as applicable, own name for and on
behalf of the Agent

 

20

--------------------------------------------------------------------------------


 

and the Purchasers, and shall take such actions in such enforcement of such
Receivable as the Agent or the Servicer (if other than AAR or an Affiliate
thereof) may reasonably request.  Notwithstanding the foregoing, upon the
appointment by the Agent of a new Servicer (other than an Affiliate of AAR)
pursuant to Section 4.1(a), AAR and the Seller shall, and shall cause each
Originator to, at its own expense if requested by such new Servicer, comply with
the Assignment of Claims Act with respect to specified Government Receivables
identified by such new Servicer.

 

Section 4.7             Computer and Other Records.

 

Each computer record relating to the Pool Assets and all ledger cards or other
account records relating to such Pool Assets maintained at the offices of the
Seller, the Originators or the Servicer (if AAR or an Affiliate thereof) will be
clearly and conspicuously marked in a manner reasonably acceptable to the Agent
that indicates that the Pool Assets are subject to an undivided percentage
ownership interest pursuant to and governed by this Agreement.  Upon the request
of the Agent at any time after its appointment of a new Servicer pursuant to
Section 4.1(a), AAR and the Seller shall, and shall cause each of the
Originators to, segregate from all other receivables then owned or being
serviced by such Person all Contracts relating to a Pool Asset and will hold in
trust and safely keep such Contracts in separate filing cabinets or other
suitable containers marked to show the Agent’s and the Purchasers’ interest with
the legend specified above and maintained in such place or places as shall be
designated by the Agent.

 

Section 4.8             Servicing Fee.

 

(a)           Subject to clause (b), the Servicer shall be paid a fee equal to
1.00% per annum (the “Servicing Fee Rate”) of the daily average aggregate
Outstanding Balance of the Pool Receivables.  The Purchasers’ Share of such fee
shall be paid through the distributions contemplated by Section 1.4(d), and the
Seller’s Share of such fee shall be paid by the Seller on each Settlement Date.

 

(b)           If the Servicer ceases to be AAR or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

 

ARTICLE V.

THE AGENT

 

5.1  Appointment.

 

Each of the Purchasers hereby irrevocably designates and appoints LaSalle as
Agent hereunder, and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement,

 

21

--------------------------------------------------------------------------------


 

the Agent shall not have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or
otherwise exist against the Agent.  The provisions of this Article V are solely
for the benefit of the Agent and the Purchasers and the Seller shall not have
any rights as a third-party beneficiary or otherwise under any of the provisions
hereof.  In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Purchasers and does not assume, nor shall be deemed
to have assumed, any obligation or relationship of trust or agency with or for
the Seller or any of its successors and assigns.

 

5.2  Delegation of Duties.

 

The Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

5.3  Exculpatory Provisions.

 

Neither the Agent nor any of its directors, officers, agents or employees shall
be (i) liable for any action lawfully taken or omitted to be taken by it or them
or any Person described in Section 5.2 under or in connection with this
Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by the Seller,
any of its Affiliates, or the Servicer contained in this Agreement, any of the
other Transaction Documents or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
herewith or therewith, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of the Seller, any of its Affiliates
or the Servicer to perform any of their respective obligations hereunder or
under any other Transaction Documents, or for the satisfaction of any condition
specified in Exhibit II, except receipt of items required to be delivered to the
Agent.  The Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or the
other Transaction Documents, or to inspect the properties, books or records of
the Seller or its Affiliates.  This Section is intended solely to govern the
relationship between the Agent, on the one hand, and the Purchasers, on the
other, and shall not convey any rights to or diminish any obligations of the
Seller or any of its Affiliates under the Transaction Documents or otherwise
effect any of the rights and remedies of the Agent and the Purchasers as against
the Pool Assets or the Seller and its Affiliates thereunder.

 

5.4  Reliance by Agent.

 

The Agent shall in all cases be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, facsimile, telegram, telex or teletype message,
statement, order or other document or

 

22

--------------------------------------------------------------------------------


 

conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Seller),
independent accountants and other experts selected by the Agent.  The Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement, the other Transaction Documents or any other document
furnished in connection herewith or therewith, unless it shall first receive
such advice or concurrence of the Required Purchasers as it deems appropriate or
it shall first be indemnified to its satisfaction by the Purchasers against any
and all liability, cost and expense which may be incurred by it by reason of
taking or continuing to take any such action (excluding any such liability, cost
or expense which shall have been incurred by the Agent as a result of its own
gross negligence or willful misconduct in the taking of any such action).  The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Purchasers and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Purchasers.

 

5.5  Notice of Termination.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Termination Event unless the Agent has received notice from a Purchaser or
the Seller, referring to this Agreement, stating that a Termination Event has
occurred hereunder and describing such event.  In the event that the Agent
receives such a notice, the Agent shall promptly give notice thereof to each
Purchaser.  The Agent shall take such action with respect to such Termination
Event as shall be directed by the Required Purchasers; provided that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Termination Event as the Agent shall deem advisable and in the
best interests of the Purchasers.

 

5.6  Non-Reliance on Agent and the Purchasers.

 

Each of the Purchasers expressly acknowledges that neither the Agent, nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller, shall be deemed to constitute any representation or warranty by the
Agent.  Each of the Purchasers represents and warrants to the Agent that it has,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller and
made its own decision to enter into this Agreement.  Each of the Purchasers also
represents that it will, independently and without reliance upon the Agent or
any other Purchaser, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, prospects, financial and other condition and
creditworthiness of the Seller.  The Agent shall not have any duty or
responsibility to provide any Purchaser with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Seller

 

23

--------------------------------------------------------------------------------


 

which may come into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates other than the
reports provided by the Seller and the Servicer pursuant to clause (m) of
Exhibit IV and such additional information as a Purchaser may reasonably
request.

 

5.7  Indemnification.

 

The Purchasers agree to indemnify the Agent and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by the
Seller and without limiting the obligation of the Seller to do so), ratably
according to their Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, the fees and disbursements of counsel for the Agent or such Person
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Agent or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Agent or such Person as a result of, or arising out of, or
in any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the Agent or such Person as finally determined by a court
of competent jurisdiction).

 

5.8  Agent in Its Individual Capacity.

 

The Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Seller or any Affiliate of the
Seller as though the Agent were not the Agent hereunder.  With respect to the
purchase of Receivables pursuant to this Agreement, the Agent shall have the
same rights and powers under this Agreement as any Purchaser and may exercise
the same as though it were not the Agent, and the terms “Purchaser” and
“Purchasers” shall include the Agent in its individual capacity.

 

5.9  Successor Agent.

 

The Agent may resign as Agent upon five (5) days’ notice to the Seller and the
Purchasers.  If the Agent shall resign as Agent under this Agreement, then the
Required Purchasers shall appoint from among the Purchasers a successor agent,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent and the term “Agent” shall mean such successor agent, effective upon
its appointment, and the former Agent’s rights, powers and duties as Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent or any of the parties to this Agreement.  After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article V shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VI.

MISCELLANEOUS

 

Section 6.1             Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Agent; and, in
the case of any amendment, by the other parties thereto; and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No failure on the part of the
Purchasers or the Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

 

Section 6.2             Notices, Etc.

 

All notices and other communications hereunder shall, unless otherwise stated
herein, be in writing (which shall include facsimile communication) and be sent
or delivered to each party hereto at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto.  Notices and
communications by facsimile shall be effective when sent (and shall be followed
by hard copy sent by first class mail), and notices and communications sent by
other means shall be effective when received.

 

Section 6.3             Assignability.

 

(a)           This Agreement and the Purchasers’ rights and obligations herein
(including ownership of the Purchased Interest or an interest therein) shall be
assignable, in whole or in part, by the Purchasers and their successors and
assigns to another financial institution, with the prior consent of the Agent,
which consent shall not unreasonably be withheld.  Each such assignment shall be
evidenced by an Assignment and Acceptance in the form of that attached hereto as
Annex E (an “Assignment and Acceptance”), executed by the assignee and assignor,
and shall become effective (i) upon payment by the Purchaser to the Agent of an
assignment fee of $3500 (payment of which may be waived by the Agent in its sole
discretion) and (ii) written acceptance by the Agent of such Assignment and
Acceptance.  Each assignor may, in connection with the assignment, disclose to
the applicable assignee (that shall have agreed to be bound by Section 6.5) any
information relating to the Servicer, the Seller or the Pool Receivables
furnished to such assignor by or on behalf of the Servicer, the Seller, the
Purchasers or the Agent.

 

(b)           The Purchasers may at any time grant to one or more banks or other
institutions  participating interests in the Purchased Interest, with the prior
consent of the Agent, which consent shall not unreasonably be withheld.  In the
event of any such grant by the Purchasers of a participating interest to another
financial institution, the assigning Purchaser shall remain responsible for the
performance of its obligations hereunder.  The Seller agrees that each
participant shall be entitled to the benefits of Sections 1.7 and 1.8; provided,
that if any such participant shall make a claim under such provisions in excess
of that otherwise payable to the

 

25

--------------------------------------------------------------------------------


 

assigning Purchaser, the Agent shall work with the Seller and Servicer in order
to find a replacement for such claimant.

 

(c)           This Agreement and the rights and obligations of the Agent
hereunder shall be assignable, in whole or in part, by the Agent and its
successors and assigns; provided, that unless (i) such assignment is to an
Affiliate of LaSalle, (ii) it becomes unlawful for LaSalle to serve as Agent, or
(iii) a Termination Event has occurred and is continuing, the Seller has
consented to such assignment, which consent shall not unreasonably be withheld
or delayed.

 

(d)           Except as provided in Section 4.1 (d), none of the Seller, AAR or
the Servicer may assign its rights or delegate its obligations hereunder or any
interest herein without the prior written consent of the Agent.

 

(e)           Without limiting any other rights that may be available under
applicable law, the rights of the Purchasers may be enforced through it or by
its agents.

 

Section 6.4             Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted under Section
3.1, the Seller agrees to pay on demand (which demand shall be accompanied by
documentation thereof in reasonable detail) all reasonable costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration (including periodic internal audits by the Agent of Pool
Receivables) of this Agreement, the other Transaction Documents and the other
documents and agreements to be delivered hereunder (and all reasonable costs and
expenses in connection with any amendment, waiver or modification of any
thereof), including:  (i) Attorney Costs for the Agent, the Purchasers and their
respective Affiliates and agents with respect thereto and with respect to
advising the Agent, the Purchasers and their respective Affiliates and agents as
to their rights and remedies under this Agreement and the other Transaction
Documents, and (ii) all reasonable costs and expenses (including Attorney Costs
but excluding allocated costs of in house counsel and other personnel), if any,
of the Agent, the Purchasers and their respective Affiliates and agents in
connection with the enforcement of this Agreement and the other Transaction
Documents.

 

(b)           In addition, the Seller shall pay on demand any and all stamp and
other taxes and fees payable in connection with the execution, delivery, filing
and recording of this Agreement or the other documents or agreements to be
delivered hereunder, and agrees to save each Indemnified Party harmless from and
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

Section 6.5             Confidentiality.

 

Unless otherwise required by applicable law, each of the Agent and the
Purchasers agrees to maintain the confidentiality of non-public financial
information regarding AAR and its Subsidiaries and Affiliates; provided, that
such information may be disclosed to: (i) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to AAR, (ii) legal counsel and auditors of
the Purchasers

 

26

--------------------------------------------------------------------------------


 

or the Agent if they agree to hold it confidential, (iii) any potential assignee
or participant (if they agree to hold it confidential), and (iv) any regulatory
or governmental authorities having jurisdiction over the Agent and/or the
Purchasers.

 

Section 6.6             GOVERNING LAW AND JURISDICTION.

 

(a)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF ILLINOIS.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS LOCATED IN COOK COUNTY OR OF
THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS; AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED
ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY ILLINOIS LAW.

 

Section 6.7             Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.

 

Section 6.8             Survival of Termination.

 

The provisions of Sections 1.7, 1.8, 3.1, 3.2, 5.7, 6.4, 6.5, 6.6 and 6.9 shall
survive any termination of this Agreement.

 

Section 6.9             WAIVER OF JURY TRIAL; OTHER WAIVERS.

 

(A)          EACH OF THE PARTIES HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION

 

27

--------------------------------------------------------------------------------


 

OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES
HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OF THE OTHER
TRANSACTION DOCUMENTS.

 

(b)          The Seller hereby waives the benefit of any law that would
otherwise restrict or limit Agent, any of the Purchasers or any Affiliate of any
of the foregoing in the exercise of its right, which is hereby acknowledged and
agreed to, to set-off, without notice at any time hereafter, any indebtedness,
matured or unmatured, owing by the Agent, any Purchaser or any such Affiliate
thereof to the Seller, including, without limitation any deposit account
maintained with the Agent, any Purchaser or any Affiliate of any of the
foregoing.

 

(c)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR IN ANY OTHER
TRANSACTION DOCUMENT TO THE CONTRARY, IN NO EVENT SHALL THE AGENT, ANY PURCHASER
OR ANY AFFILIATE OF ANY OF THE FOREGOING BE LIABLE TO THE SELLER OR ANY
AFFILIATE THEREOF FOR LOST PROFITS OR OTHER SPECIAL, PUNITIVE, CONSEQUENTIAL,
INDIRECT OR EXEMPLARY DAMAGES.

 

(d)          The Agent’s and/or the Purchasers’ failure, at any time or times
hereafter, to require strict performance by the Seller or the Servicer of any
provision of this Agreement or any of the other Transaction Documents shall not
waive, affect or diminish any right of Agent or any Purchaser thereafter to
demand strict compliance and performance therewith.  Any suspension or waiver by
Agent or any Purchaser of any Termination Event under this Agreement or any
default under any of the Other Transaction Documents shall not suspend, waive or
affect any other Termination Event under this Agreement or any other default
under any of the other Transaction Documents, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character. 
No delay on the part of Agent or any Purchaser in the exercise of any right or
remedy under this Agreement or under any other Transaction Document shall
preclude other or further exercise thereof or the exercise of any right or
remedy.  None of the undertakings, agreements, warranties, covenants and
representations of the Seller, the Servicer or their respective Affiliates
contained in this Agreement and the other Transaction Documents and no
Termination Event under this Agreement or default under any of the other
Transaction Documents shall be deemed to have been suspended or waived by Agent
and/or the Purchasers unless such suspension or waiver is in writing, signed by
a duly authorized officer of the Agent, the Requisite Purchasers or all
Purchasers, as required herein, and directed to the Seller specifying such
suspension or waiver.

 

28

--------------------------------------------------------------------------------


 

Section 6.10           Entire Agreement.

 

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof, except for any prior
arrangements made with respect to the payment by the Purchasers of(or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Seller, the Servicer and the Agent.

 

Section 6.11           Headings.

 

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

LASALLE BUSINESS CREDIT, LLC,

 

 

 

as Agent and as the sole initial Purchaser

 

Maximum Purchase Limit:

 

 

 

$35,000,000

 

 

 

 

 

By:

/s/ JOHN MOSTOFI

 

Pro Rata Share:

 

Name:

John Mostofi

 

100%

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

LaSalle Business Credit, LLC

 

 

 

135 South LaSalle Street

 

 

 

Chicago, IL 60603-4105

 

 

 

Attention:  John Mostofi

 

 

 

Telephone No.:  312-904-8141

 

 

 

Facsimile No.:  312-904-6450

 

 

 

 

 

 

 

AAR RECEIVABLES CORPORATION II,

 

 

 

as Seller

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ TIMOTHY J. ROMENESKO

 

 

 

Name:

Timothy J. Romenesko

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

1100 North Wood Dale Road

 

 

 

Wood Dale, Illinois 60191

 

 

Attention:

Timothy J. Romenesko

 

 

Telephone:

630-227-2090

 

 

Facsimile:

630-227-2101

 

30

--------------------------------------------------------------------------------


 

 

 

AAR CORP.,

 

 

 

individually and as initial Servicer

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ TIMOTHY J. ROMENESKO

 

 

 

Name:

Timothy J. Romenesko

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

1100 North Wood Dale Road

 

 

 

Wood Dale, Illinois 60191

 

 

Attention:

Timothy J.  Romenesko

 

 

Telephone:

630-227-2090

 

 

Facsimile:

630-227-2101

 

31

--------------------------------------------------------------------------------


 

EXHIBIT I

DEFINITIONS

 

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).  Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

 

“AAR” has the meaning set forth in the preamble to the Agreement.

 

“Adjusted Eligible Receivables” means (i) the aggregate Outstanding Balance of
all Pool Receivables, minus (ii) the aggregate Outstanding Balance of all Pool
Receivables that were Delinquent Receivables and minus (iii) the aggregate
Outstanding Balance of all Pool Receivables owed by Obligors that were
Affiliates of AAR or any other Originator.

 

“Administration Account” means the account number 439992 of the Agent maintained
at the office of LaSalle Bank National Association at 135 S. LaSalle Street,
Chicago, Illinois 60603-4105, or such other account as may be so designated in
writing by the Agent to the Servicer.

 

“Agent” has the meaning set forth in the preamble to the Agreement.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any of
the foregoing in favor of, or assigned to, the Purchasers or the Agent (for the
benefit of the Purchasers) shall not constitute an Adverse Claim.

 

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

 

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to the Purchasers,
Affiliate shall mean the holder(s) of its capital stock.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect: (x) to
vote 10% or more of the securities having ordinary voting power for the election
of directors or managers of such Person, or (y) to direct or cause the direction
of the management and policies of such Person, in either case whether by
ownership of securities, contract, proxy or otherwise.

 

“Agreement” has the meaning set forth in the preamble to the Agreement.

 

“Alternate Rate” for any Settlement Period for any Portion of Capital of the
Purchased Interest means an interest rate per annum equal to:  (a) 3.00% per
annum above the Euro-Rate for such Settlement Period; provided, however, that if
(x) it shall become unlawful for any Purchaser to obtain funds in the London
interbank eurodollar market in order to make, fund or maintain any Purchased
Interest, or if such funds shall not be reasonably available to any Purchaser,
or (y)

 

--------------------------------------------------------------------------------


 

there shall not be at least two Business Days prior to the commencement of an
applicable Settlement Period to determine Euro-Rate in accordance with its
terms, then the “Alternate Rate” shall be equal to the Base Rate in effect for
each day during the remainder of such Settlement Period or (b) if requested by
the Seller the Base Rate for such Settlement Period; provided, however, that the
“Alternate Rate” for any day while a Termination Event exists shall be an
interest rate equal to 2.00% per annum above the Base Rate otherwise in effect
on such day.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 6.3(a).

 

“Assignment of Claims Act” means the Assignment of Claims Act, 31 U.S.C. §§ 3727
et seq. (1982) and 41 U.S.C. §§15 et seq. (1982), in each case, as amended.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C.  § 101, et seq.), as amended from time to time.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:

 

(a)           shall mean LaSalle Bank National Associations publicly announced
prime rate (which is not intended its lowest or most favorable rate in effect at
any time) in effect from time to time; and

 

(b)           0.50% per annum above the latest Federal Funds Rate.

 

“BBA” means the British Bankers’ Association.

 

“Benefit Plan” means any employee benefit pension plan as defined in Section
3(2) of ERISA in respect of which the Seller, any Originator, AAR or any ERISA
Affiliate is, or at any time during the immediately preceding six years was, an
“employer” as defined in Section 3(5) of ERISA.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Chicago, Illinois and (b) if
this definition of “Business Day” is utilized in connection with the Euro-Rate,
dealings are carried out in the London interbank market.

 

“Capital” means the amount paid to the Seller in respect of the Purchased
Interest by the Purchasers pursuant to the Agreement, or such amount divided or
combined in order to determine the Discount applicable to any Portion of
Capital, in each case, as reduced from time to time by Collections actually
distributed and applied on account of such Capital pursuant to Section 1.4(d) or
1.4(f) of the Agreement; provided, that if such Capital shall have been reduced
by any distribution, and thereafter all or a portion of such distribution is
rescinded or must

 

I-2

--------------------------------------------------------------------------------


 

otherwise be returned for any reason, such Capital shall be increased by the
amount of such rescinded or returned distribution as though it had not been
made.

 

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by AAR and its Subsidiaries
during such period that are required by GAAP to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of AAR and/or its
Subsidiaries.

 

“Change in Control” means (i) the acquisition by any Person or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 35% or more of the outstanding shares of voting
stock of AAR or (ii) that AAR ceases to own, directly or indirectly, 100% of the
capital stock of the Seller and each of the Originators free and clear of all
Adverse Claims.

 

“Charged-Off Receivable” means, at any time, any Pool Receivable that has been
(in accordance with the Credit and Collection Policy of the applicable
Originator thereof) or should have been (in the reasonable judgment of the
Required Purchasers and based upon the past practices of the Seller and the
applicable Originator thereof) charged off or written off by the Seller,
including, without limitation, any such charged-off or written-off Pool
Receivable that shall have been deemed collected pursuant to Section 1.4(e).

 

“Closing Date” means March 21, 2003.

 

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by an Originator, AAR, the Seller or the Servicer in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges) or Related Security, or applied to
amounts owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement and (c) all other proceeds of such Pool
Receivable and any Related Security therefor.

 

“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.

 

“Concentration Percentage” means: (a) for any Group A Obligor, 25%, (b) for any
Group B Obligor, 25%, (c) for any Group C Obligor, 15%, (d) for any Group D
Obligor, 5% and (e) for Permitted Government Receivables, as a class, 25%.

 

“Consolidated Net Worth” shall mean, as of any date of determination, the
consolidated stockholders’ equity of AAR and its Subsidiaries determined in
accordance with GAAP.

 

I-3

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
the sum of (a) Consolidated Net Worth, less (i) consolidated Intangible Assets
of AAR and its Subsidiaries, (ii) Investments by AAR and its Subsidiaries in
leveraged leases, and (iii) the value as at any such date of determination of
those assets which are or which, consistent with AAR’s and its Subsidiaries’
practices as in effect as of the close of the most recent fiscal year, should be
categorized on the consolidated balance sheet of AAR and its consolidated
Subsidiaries as “Other Assets,” plus (b) Subordinated Debt.  For purposes of
this definition “Intangible Assets” means the amount (to the extent reflected in
determining such Consolidated Net Worth) of (i) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of assets
of a going concern business made within twelve months after the acquisition of
such business) in the book value of any asset owned by AAR or any consolidated
Subsidiary thereof subsequent to May 31, 2002, and (ii) all unamortized debt
discount and expense, unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, organization or development
expenses, costs in excess of underlying assets of acquired companies, covenants
to not compete, and other intangible items of AAR and its consolidated
Subsidiaries, for purposes of this clause (ii), in each case, to the extent such
items are disclosed as separate line items on AAR’s consolidated financial
statements.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, invoices, notes or other writings pursuant to which
such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Contra Adjustment” means an amount equal to 5% of the Outstanding Balance of
Eligible Receivables in the Receivables Pool.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.

 

“Cut-off Date” has the meaning set forth in the Sale Agreement.

 

“Days’ Sales Outstanding” means, at any time, an amount computed as of the last
day of each calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of each of the three most recent
calendar months ended on the last day of such calendar month divided by (b)(i)
the aggregate credit sales made by an Originator during the three calendar
months ended on or before the last day of such calendar month divided by (ii)
90.

 

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

 

I-4

--------------------------------------------------------------------------------


 

“Defaulted Receivable” means a Receivable:

 

(a)           as to which any payment, or part thereof, remains unpaid for 120
days or more from the invoice date for such payment, or

 

(b)           without duplication (i) as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto or (ii) that has
become a Charged-Off Receivable.

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by (b)
the aggregate credit sales made by the Originators during the month that is six
calendar months before such month.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for 90 days or more
from the invoice date for such payment.

 

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originators during the two most recent calendar months
to (b) the Adjusted Eligible Receivables at the last day of the most recent
calendar month.

 

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments required to be made by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators during the month two months prior to the current month.

 

“Dilution Reserve” means an amount computed as of the last day of each calendar
month equal to: (a) the Capital at the close of business of the Seller on such
date multiplied by (b) (i) the Dilution Reserve Percentage on such date, divided
by (ii) 100% minus the Dilution Reserve Percentage on such date.

 

I-5

--------------------------------------------------------------------------------


 

“Dilution Reserve Percentage” means on any date, the greater of (a) 12% and (b)
the product of (i) the Dilution Horizon multiplied by (ii) 2 times the highest
Dilution Ratio for any month during the immediately preceding twelve calendar
month period then ending.

 

“Discount” means, at any time for any Portion of Capital:

 

AR x C x (ED/Year) + TF

 

where:

 

AR  =      the Alternate Rate for the Portion of Capital for such Settlement
Period,

 

C  =         the Portion of Capital during such Settlement Period,

 

ED  =      the actual number of days during such Settlement Period,

 

Year =                if such Portion of Capital is funded based upon: (i) the
Euro-Rate, 360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

 

TF  =                      the Termination Fee, if any, for the Portion of
Capital for such Settlement Period;

 

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“EBITDA” shall mean, with respect to any period, AAR and its consolidated
Subsidiaries’ net income after taxes for such period (excluding any after-tax
gains or losses on the sale of assets and excluding other after-tax
extraordinary gains or losses) plus interest expense, income tax expense,
depreciation and amortization for such period, less gains and losses
attributable to any fixed asset sales made during such period, plus or minus any
other non-cash charges or gains which have been subtracted or added in
calculating net income after taxes for such period, all on a consolidated basis.

 

“Eligible Receivable” means, at any time, a Pool Receivable which prior to the
date of purchase thereof by the Seller has not been identified by the Agent, in
its sole discretion, as being ineligible for purchase of an interest therein
(either specifically or as part of a class or type of Receivable), and:

 

(a)           the Obligor of which is (i) (x) a United States resident or
incorporated or organized in the United States or (y) if such Obligor is not a
United States resident or incorporated or organized in the United States, such
Pool Receivable is a Permitted Foreign Receivable, (ii) unless such Pool
Receivable is a Permitted Government Receivable, not a Governmental Authority,
(iii) not subject to any action of the type

 

I-6

--------------------------------------------------------------------------------


 

described in paragraph (g) of Exhibit V to the Agreement and (iv) not an
Affiliate of AAR or any Originator,

 

(b)           (x) that is denominated and payable only in U.S. dollars in the
United States to an Originator at a Lockbox Account, (y) no portion of which is
payable on account of sales tax and (z) it is not subject to any dispute,
defense, cancellation, reduction, rebate, discount, refund, offset, counterclaim
or other Adverse Claim; provided that, in each of the cases of (y) and (z)
above, only that portion of such Receivable subject to any such sales tax,
dispute, defense, cancellation, reduction, rebate, discount, refund, offset,
counterclaim or other Adverse Claim shall be deemed ineligible pursuant to this
clause (b),

 

(c)           which is stated to be due and payable in full within 60 days after
the original invoice date of such Receivable, except that up to 5% of all
Eligible Receivables may consist of Receivables stated to be due and payable in
excess of 60 but no more than 90 days after the original invoice date of such
Receivable,

 

(d)           that arises under a duly authorized Contract for the bona fide
sale and delivery of goods and/or rendering services, in each case, (x) within
the United States, (y) in the ordinary course of an Originator’s business, and
(z) that have been fully-completed by the Seller or the applicable Originator
(whether or not invoiced prior to or after the final completion of the sale and
delivery of goods and/or rendering of services); it being agreed that “rendering
service” hereunder shall be deemed to include fees owing by Obligors under any
long-term service contract (such as a flight-hour service contract), provided
that (i) the Receivable thereunder is then due and owing, (ii) the time period
to which any such Receivable relates has fully-elapsed, and (iii) the Originator
originating such Receivable has fully-performed its obligations under such
contract, in each case, whether services were actually performed or not;

 

(e)           that arises under a duly authorized Contract (x) that meets the
requirements set forth on Exhibit VII, (y) that contains an obligation of the
Obligor to pay a specified dollar amount and is in full force and effect, and
(z) is a legal, valid and binding obligation of the related Obligor, enforceable
against such Obligor in accordance with its terms,

 

(f)            that, together with the Contract, conforms in all material
respects with all applicable laws, rulings and regulations in effect and
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no part of the Contract related thereto is in material violation of any
such law, rule or regulation,

 

(g)           that (i) was originated in accordance with, and satisfies all
applicable requirements of, the applicable Credit and Collection Policy and (ii)
complies with such other criteria and requirements as the Agent may from time to
time in its sole discretion specify to the Seller,

 

I-7

--------------------------------------------------------------------------------


 

(h)           that has not been modified, waived or restructured since its
creation, except as permitted pursuant to Section 4.2 of the Agreement,

 

(i)            in which the Seller owns good and marketable title, free and
clear of any Adverse Claims and which was validly purchased by the Seller from,
or contributed to the Seller by, one of the Originators pursuant to the Sale
Agreement, which purchase is not voidable pursuant to Section 548 of the Federal
Bankruptcy Code or any similar law regarding fraudulent conveyances or
fraudulent transfers and which purchase or contribution, as applicable, vests in
the Seller a valid and perfected first priority ownership interest therein,

 

(j)            that is freely assignable by the Seller (including without any
consent of the related Obligor; provided, that in accordance with Section
4.6(c), that Permitted Government Receivables shall not be deemed ineligible
pursuant to this clause (j) by virtue of the failure by the Seller, AAR, the
Servicer or any Originator to comply with the Assignment of Claims Act with
respect thereto), and upon such assignment to the Agent hereunder the Agent
shall have a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, and a valid and enforceable
first priority perfected security interest therein and in the Related Security
and Collections with respect thereto, in each case free and clear of any Adverse
Claim,

 

(k)           that constitutes an “account” as defined in the UCC, and that is
not evidenced by any note, bond, debenture, other instrument or chattel paper,

 

(l)            that is not a Defaulted Receivable;

 

(m)          for which neither an Originator thereof, the Seller nor the
Servicer has established any offset arrangements with the related Obligor,

 

(n)           (i) the aggregate Outstanding Balance of the Defaulted Receivables
of the Obligor thereon do not exceed 10% of the aggregate Outstanding Balance of
all Eligible Receivables owing by such Obligor and (ii) the aggregate
Outstanding Balance of the Delinquent Receivables of the Obligor thereon do not
exceed 25% of the aggregate Outstanding Balance of all Eligible Receivables
owing by such Obligor;

 

(o)           that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by an Originator thereof;

 

(p)           that arises under a Contract which does not contain a
confidentiality provision that purports to restrict the ability of the Agent or
any of the Purchasers to exercise their rights under this Agreement, including,
without limitation, their rights to review the Contracts; and

 

(q)           if arising under any long-term, supply, master, flight-hour
service, programmatic or other similar Contract, (x) is evidenced by a separate
invoice and (y)

 

I-8

--------------------------------------------------------------------------------


 

such Contract or invoice contains a provision prohibiting offset, reduction,
counterclaim or similar Adverse Claims for any claim of the Obligor unrelated to
the sale of goods or rendering of services giving rise to Receivable evidenced
by such invoice.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time. 
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, an Originator or AAR, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Seller, an Originator
or AAR, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Internal Revenue Code) as the Seller, an Originator,
any corporation described in clause (a) or any trade or business described in
clause (b).

 

“Euro-Rate” means with respect to any Settlement Period the interest rate per
annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank market offered rates for U.S. dollars quoted by the BBA as
set forth on Dow Jones Markets Service (formerly known as Telerate) (or
appropriate successor or, if the BBA or its successor ceases to provide display
page 3750 (or such other display page on the Dow Jones Markets Service system as
may replace display page 3750) at or about 11:00 a.m.  (London time) on the
Business Day which is two (2) Business Days prior to the first day of such
Settlement Period for an amount comparable to the Portion of Capital to be
funded at the Alternate Rate and based upon the Euro-Rate during such Settlement
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. 
The Euro-Rate may also be expressed by the following formula:

 

Euro-Rate =

Average of London interbank offered rates quoted
by BBA as shown on Dow Jones Markets Service
display page 3750 or appropriate successor

 

1.00 - Euro-Rate Reserve Percentage

 

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).  The Euro-Rate shall be adjusted with respect to
any Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Seller of the Euro-Rate as determined or adjusted in accordance herewith (which
determination shall be conclusive absent manifest error).

 

I-9

--------------------------------------------------------------------------------


 

“Excess Concentration” means the sum of the amounts by which the Outstanding
Balance of Eligible Receivables of each Obligor then in the Receivables Pool
exceeds an amount equal to: (a) the Concentration Percentage for such Obligor
multiplied by (b) the Outstanding Balance of all Eligible Receivables then in
the Receivables Pool.

 

“Facility Termination Date” means the earliest to occur of: (a) March 19, 2004
(b) the date determined pursuant to Section 2.2 of the Agreement, and (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1 (b) of the
Agreement.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.l5(519)”) for such day opposite the caption “Federal Funds
(Effective).”  If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S. 
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30
p.m.  Quotations”) for such day under the caption “Federal Funds Effective
Rate.”  If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Agent of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (Chicago time)
on that day by each of three leading brokers of Federal funds transactions in
Chicago selected by the Agent.

 

“Federal Government” means the Federal government of the United States of
America or any department or agency thereof.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, (i) or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.

 

“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all Debt
(other than (i) the $50,000,000 7.25% Notes due October 15, 2003 issued by AAR
under that certain Indenture dated as of October 15, 1989 between U.S. Bank
Trust National Association (as successor to Continental Bank, National
Association) and AAR and (ii) the Specified Non-Recourse Debt) of AAR and its
Subsidiaries, on a consolidated basis, for borrowed money, plus scheduled
payments of principal during the applicable period with respect to all
capitalized lease obligations of AAR and its Subsidiaries, on a consolidated
basis, plus scheduled payments of interest during the applicable period with
respect to all Debt of AAR and its Subsidiaries, on a consolidated basis, for
borrowed money, including capital lease obligations, plus unfinanced Capital
Expenditures of AAR and its Subsidiaries, on a consolidated basis, during the
applicable period, plus payments during the applicable period in respect of
income or franchise taxes of AAR and its Subsidiaries, on a consolidated basis.

 

I-10

--------------------------------------------------------------------------------


 

“Foreign Receivable” means any Receivable the direct Obligor on which is not a
United States resident.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time, using the accrual basis of accounting and consistently
applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Government Receivable” means any Receivable the Obligor on which is a
Governmental Authority.

 

“Group A Obligor” means any Obligor (other than a Governmental Authority) with a
short-term rating of at least: (a) “A-1” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“A+” or better by Standard & Poor’s on its long-term senior unsecured and
unenhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor does
not have a short-term rating from Moody’s, “A1” or better by Moody’s on its
long-term senior unsecured and unenhanced debt securities.

 

“Group B Obligor” means an Obligor (other than a Governmental Authority), not a
Group A Obligor with a short-term rating of at least: (a) “A-2” by Standard &
Poor’s, or if such Obligor does not have a short-term rating from Standard &
Poor’s, a rating of “BBB+” to “A” by Standard & Poor’s on its long-term senior
unsecured and unenhanced debt securities, and (b) “P-2” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “Baa1” to “A2” by
Moody’s on its long-term senior unsecured and unenhanced debt securities.

 

“Group C Obligor” means an Obligor (other than a Governmental Authority), not a
Group A Obligor, a Group B Obligor with a short-term rating of at least: (a)
“A-3” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “BBB-” to “BBB” by Standard & Poor’s on its
long-term senior unsecured and unenhanced debt securities, and (b) “P-3” by
Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Baa3” to “Baa2” by Moody’s on its long-term senior unsecured and unenhanced
debt securities.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor, Group C Obligor or Governmental Authority.

 

“Guarantor” means AAR.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

 

I-11

--------------------------------------------------------------------------------


 

“Independent Director” has the meaning set forth in paragraph (c) of Exhibit VI
to the Agreement.

 

“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Agent pursuant to the Agreement.

 

“Insolvency Proceeding, means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S.  Federal,
state or foreign law, including the Bankruptcy Code.

 

“Intended Tax Characterization” means the intended characterization of this
Transaction for purposes of all Taxes as a loan by the Agent (on behalf of the
Purchasers) or the Purchasers to the Seller that is secured by the Pool Assets.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of the Internal Revenue Code also refer to any successor sections.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to its officers, employees, agents and representatives made
in the ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Lock-Box Account” means an account in the name of the Seller and maintained by
the Seller at a Lock-Box Bank for the purpose of receiving Collections.

 

“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Agent, among the Seller, the Servicer, the Agent and a Lock-Box Bank.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Reserve” means, on any date, an amount equal to: (a) the Capital at the
close of business of the Seller on such date multiplied by (b)(i) the Loss
Reserve Percentage on such date divided by (ii) 100% minus the Loss Reserve
Percentage on such date.

 

“Loss Reserve Percentage” means, on any date, the greater of: (a) 20% or (b) the
product of (i) 2 times (ii) the highest average of the Default Ratios for any
three consecutive calendar months during the twelve most recent calendar months
and (iii) (A) the aggregate credit sales

 

I-12

--------------------------------------------------------------------------------


 

made by the Originators during the four most recent calendar months divided by
(B) the aggregate Outstanding Balance of Eligible Receivables as of such date.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (i) the Seller’s assets, operations, business, or
financial condition, (ii) AAR and its subsidiaries’ assets, operations,
businesses or financial condition taken as a whole, (iii) the ability of any of
the Seller, AAR or the Originators to perform their respective obligations under
any of the Transaction Documents, (iv) the Agent’s ability to enforce its rights
under the Transaction Documents or (v) the status, perfection, enforceability or
priority of the Agent’s, the Purchasers’ or the Seller’s interest in the Pool
Assets; it being agreed that for all purposes under this Agreement and the other
Transaction Documents, neither the Seller, AAR nor any Originator shall be
deemed to have knowledge or awareness of the occurrence, likely occurrence or
existence of a Material Adverse Effect of the type described in clause (iv)
above unless and until so notified of the existence thereof by the Agent, and as
such shall have no duty to notify the Agent (or any have any liability for
failure to notify the Agent) thereof.

 

“Maximum Purchase Limit” means, with respect to any Purchaser, the maximum
amount of Capital that such Purchaser shall permit to be outstanding at any time
in connection with its purchases hereunder.  The sum of the Maximum Purchase
Limits of all Purchasers shall equal the Purchase Limit.

 

“Monthly Settlement Date” means the twentieth day of each calendar month (or the
next succeeding Business Day if such day is not a Business Day), beginning April
21, 2003.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37)(A)
of ERISA.

 

“Net Receivables Pool Balance” means, at anytime: (a) the Outstanding Balance of
Eligible Receivables then in the Receivables Pool, minus (b) Excess
Concentration and minus (c) the Contra Adjustment.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable and, in addition
in the case of any Permitted Foreign Receivables, the applicable Qualified
Insurer thereof; it being agreed that any Person and its Affiliates shall be
deemed to be one and the same Obligor for all purposes hereunder.

 

“Originator” and “Originators” have the meaning set forth in the Sale Agreement.

 

“Originator Assignment Certificate” means the assignment, in substantially the
form of Exhibit C to the Sale Agreement, evidencing Seller’s ownership of the
Receivables generated by an Originator, as the same may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with the Sale Agreement.

 

I-13

--------------------------------------------------------------------------------


 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participation Agreement” means the Participation Agreement dated as of June 28,
2000 (as the same may heretofore, now or hereafter be amended, restated,
supplemented or otherwise modified) among AAR Corp., as Guarantor, and the
Lessees, the Certificate Trustee, Administrative Agent, CP Lender, Certificate
Holders, Facility Purchasers and Liquidity Banks (all as defined therein), and
Bank of America, National Association, as Agent.

 

“Payment Date” has the meaning set forth in Section 2.1 of the Sale Agreement.

 

“Permitted Foreign Receivable” means a Foreign Receivable, (i) the direct
Obligor on which is a Permitted Foreign Obligor, (ii) arising from a sale of
goods shipped from an Originator in the United States or the rendering of
services in the United States, (iii) denominated and payable only in Dollars and
payable to an Originator (or the Seller as the assignee thereof) at a Lock-Box
Account, and (iv) which is in all respects eligible for coverage under, and the
collection of at least 90% of the Outstanding Balance of which, in the event of
the bankruptcy, insolvency or other failure of the direct Obligor to pay such
Receivable shall be insured by a Qualified Insurer pursuant to, one or more
Qualified Policies.

 

“Permitted Foreign Obligor” means a specific company listed on Schedule VII
and/or any different or additional companies as the Agent and the Seller may
from time to time hereafter agree in writing; provided that the Agent, in its
discretion, shall at all times have the right to exclude any such company after
notice to the Seller (and subsequent to such notice, no Receivables originated
by such Originator which are purchased by the Seller after such date shall be
Eligible Receivables hereunder).

 

“Permitted Government Receivable” means a Government Receivable the Obligor on
which is the Federal Government.

 

“Performance Guaranty” means the Performance Guaranty, dated of even date
herewith, by AAR in favor of the Agent, for the benefit of the Purchasers, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Performance Reserve” means the sum of the Loss Reserve and the Dilution
Reserve.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Assets” has the meaning set forth in Section 1.2(e) of the Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means any separate portion of Capital being funded or
maintained by the Purchasers (or its successors or permitted assigns) by
reference to a particular interest rate

 

I-14

--------------------------------------------------------------------------------


 

basis.  At any time when the Capital of the Purchased Interest is not divided
into two or more such portions, “Portion of Capital” means 100% of the Capital.

 

“Pro Rata Share” means with respect to a Purchaser, a percentage equal to such
Purchaser’s pro rata share of the total purchase commitment of the Purchasers
hereunder, in each case, as set forth next to such Purchaser’s name on the
signature pages hereto or on any assignment pursuant to which such Purchaser
becomes a party hereto.

 

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.

 

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.

 

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.

 

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

 

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

 

“Purchase Limit” means $35,000,000, as such amount may be reduced pursuant to
Section 1.1 (b) of the Agreement.  References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Capital.

 

“Purchase Notice” has the meaning set forth in Section 1.2(a) of this Agreement.

 

“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.

 

“Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.

 

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and (c)
all Collections with respect to, and other proceeds of, such Pool Receivables
and Related Security.  Such undivided percentage interest shall be computed as:

 

Capital + Total Reserves

Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of the Agreement.

 

“Purchasers” and “Purchaser” have the meaning set forth in the preamble to the
Agreement.

 

I-15

--------------------------------------------------------------------------------


 

“Purchasers’ Share” of any amount means such amount multiplied by the Purchased
Interest at the time of determination.

 

“Qualified Insurer” means, with respect to any Permitted Foreign Receivable, an
insurance company having a long-term unsecured, unenhanced credit rating of at
least “A” or better by Standard & Poor’s and (b) “A” or better by A.M. Best
Company.

 

“Qualified Policy” means a credit insurance policy with a Qualified Insurer and
in form and substance satisfactory to the Agent, insuring, among other things,
the collection of the aggregate Outstanding Balances of the Foreign Receivables
covered thereunder (subject only to a deductible not to exceed 10% thereof) in
the event of the bankruptcy, insolvency or other failure to pay of or by the
Obligors thereon.

 

“Receivable” means any indebtedness and other obligations owed to the Seller (as
assignee of an Originator) or an Originator by, or any right of the Seller or an
Originator to payment from or on behalf of, an Obligor, whether constituting an
account, chattel paper, instrument or general intangible (including a payment
intangible), arising in connection with the bona fide sale of goods or rendering
of services by an Originator, and includes the obligation to pay any finance
charges, fees and other charges with respect thereto, but shall exclude any
payments of (i) rent or otherwise under any lease or sublease of goods, or (ii)
from the sale of any Aircraft or Engine from AAR Aircraft & Engine Group, Inc.
under (and as defined in) the Participation Agreement.  Indebtedness and other
obligations arising from any one transaction, including indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

 

“Records” means for any Pool Receivable, all Contracts and other documents,
books, records, ledgers and other information (including computer programs,
tapes, disks, software and related property and rights) relating to each such
Pool Receivable or the related Obligor.

 

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)           all of the Seller’s and the relevant Originator’s interest in any
goods (including returned and repossessed goods, other than any such returned or
repossessed goods relating to a Pool Receivable in respect of which the Seller,
pursuant to Section 1.4(e), has been deemed to have collected and payment
therefor in full has been delivered in accordance with Section 1.4, with the
effect that, in accordance with Section 1.4(e), such Receivable is no longer a
Pool Receivable hereunder) and documentation of title evidencing the shipment or
storage of any goods (including returned and repossessed goods), relating to any
sale giving rise to such Receivable,

 

I-16

--------------------------------------------------------------------------------


 

(b)           Records relating to, and all instruments and chattel paper that
may evidence, such Receivable,

 

(c)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto,

 

(d)           all of the Seller’s and the relevant Originator’s rights,
interests and claims under the Contracts and all guaranties, letters of credit,
indemnities, insurance (including credit insurance on any Permitted Foreign
Receivables) and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise,

 

(e)           all of the Seller’s rights, remedies and privileges (but not
obligations) under the Sale Agreement, and all UCC Financing Statements filed by
the Seller against any of the Originators pursuant thereto,

 

(f)            the Lock-Box Accounts, and

 

(g)           all proceeds and products of any of the foregoing.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Benefit Plan,
excluding, however, such events as to which the Pension Benefit Guaranty
Corporation has by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified within 30 days of the occurrence of such event; provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Purchasers” means (i) at any time prior to the Facility Termination
Date, Purchasers having Pro Rata Shares aggregating to at least 51% and (ii) at
any time after the Facility Termination Date, Purchasers having outstanding
Capital aggregating to at least 51% of the aggregate outstanding Capital as at
such time.

 

“Sale Agreement” means the Purchase and Sale Agreement, dated as of even date
herewith, between the Seller, the Originators and the initial Servicer as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Purchasers’ Share.

 

I-17

--------------------------------------------------------------------------------


 

“Servicer” has the meaning set forth in the preamble to the Agreement; provided
that any reference to the Servicer in this Agreement or any of the other
Transaction Documents shall mean and be deemed to include all Sub-Servicers as
well.

 

“Servicing Fee” shall mean the fee referred to in Section 4.9 of the Agreement.

 

“Servicing Fee Rate” shall mean the rate referred to in Section 4.9 of the
Agreement.

 

“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Agent (it being understood that the Agent may
select such Settlement Date to occur as frequently as daily), or, in the absence
of such selection, the Monthly Settlement Date.

 

“Settlement Period” means: (a) before the Facility Termination Date: (i)
initially the period commencing on the date of the initial purchase pursuant to
Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date: such period
(including a period of one day) as shall be selected from time to time by the
Agent or, in the absence of any such selection, each period of 30 days from the
last day of the preceding Settlement Period.

 

“Settlement Statement” means a report, in substantially the form of Annex H to
the Agreement, furnished to the Agent pursuant to the Agreement.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)            the fair value and present fair saleable value of such Person’s
total assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

 

(ii)           the fair value and present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured
(“debts,” for this purpose, includes all legal liabilities, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed, or contingent);

 

(iii)          such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

 

(iv)          such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

 

For purposes of this definition:

 

I-18

--------------------------------------------------------------------------------


 

(A)          the amount of a Person’s contingent or unliquidated liabilities at
any time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

 

(B)           the “fair value” of an asset shall be the amount which may be
realized within a reasonable time either through collection or sale of such
asset at its regular market value;

 

(C)           the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and

 

(D)          the “present fair saleable value” of an asset means the amount
which can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.

 

“Specified Non-Recourse Debt” shall mean the non-recourse debt of AAR/SSB I, LLC
(the “LLC”) owing to TransAmerica Equipment Financial Services Corporation and
outstanding as of the date hereof incurred in connection with the acquisition
of, and limited in recourse solely to, that certain Boeing 767–300ER in which
the LLC holds a beneficial interest, the principal balance of which as of
February 28, 2003 was $32, 832,287.

 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Subordinated Debt” means Debt of AAR or any of its Subsidiaries evidenced by
instruments (other than the Company Notes) containing provisions by which the
payment of such indebtedness is postponed and subordinated to the payment of any
other Debt of AAR or any of its Subsidiaries; provided that any indebtedness
owing by AAR or any of its Subsidiaries to any Affiliate (other than AAR, the
Seller or any Originator) shall be deemed to constitute Subordinated Debt
hereunder without regard as to whether such indebtedness contains any express
subordination provisions.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which more than 50% of the shares of common
stock or other ownership interests having ordinary voting power (other than
stock or other interests having such power only by reason of the happening of a
contingency) to elect directors or other managers of such entity are at the time
owned, or management of which is otherwise controlled: (a) by such Person, (b)
by one or more Subsidiaries of such Person or (c) by such Person and one or more
Subsidiaries of such Person.

 

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

 

I-19

--------------------------------------------------------------------------------


 

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, the amount, if any, by which: (a) the additional Discount
(calculated without taking into account any Termination Fee or any shortened
duration of such Settlement Period pursuant to the definition thereof) that
would have accrued during such Settlement Period on the reductions of Capital
relating to such Settlement Period had such reductions not been made, exceeds
(b) the income, if any, received by the Purchasers from investing the proceeds
of such reductions of Capital, as determined by the Agent, which determination
shall be binding and conclusive for all purposes, absent manifest error.

 

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus (b)
the Performance Reserve.

 

“Transaction Documents” means the Agreement, the Lock-Box Agreements, the Fee
Letter, the Sale Agreement, the Performance Guaranty, and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with the
Agreement or any of the other foregoing documents or agreements, in each case as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Illinois.

 

“Unmatured Purchase and Sale Termination Event”-means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Yield Reserve” means, on any date, an amount equal to the product of (a) the
Capital at the close of business of the Servicer on such date multiplied by
(b)(i) the Yield Reserve Percentage on such date divided by (ii) 100% minus the
Yield Reserve Percentage on such date.

 

“Yield Reserve Percentage” means at any time:

 

(BR+SFR)

 

x 2.0 x DSO

360

 

 

 

where:

 

I-20

--------------------------------------------------------------------------------


 

BR =       the Base Rate computed for the most recent Settlement Period,

 

DSO =    Days’ Sales Outstanding, and

 

SFR =     the Servicing Fee Rate

 

Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9.  Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

I-21

--------------------------------------------------------------------------------


 

EXHIBIT II

CONDITIONS OF PURCHASES

 

1.             Conditions Precedent to Initial Purchase.  The Initial Purchase
under this Agreement is subject to the following conditions precedent that the
Agent shall have received on or before the date of such purchase, in such number
of copies and each in form and substance (including the date thereof)
satisfactory to the Agent:

 

(a)           Fully-executed counterparts of this Agreement, the Sales
Agreement, the Performance Guaranty and the other Transaction Documents set
forth on the List of Closing Documents set forth on Annex G, in each case,
executed by each of  the parties thereto other than the Agent.

 

(b)           Certified copies of:  (i) the resolutions of the Board of
Directors of each of the Seller, the Originators and AAR authorizing the
execution, delivery and performance by the Seller, the Originators and AAR, as
the case may be, of the Agreement and the other Transaction Documents to which
it is a party; (ii) all documents evidencing other necessary corporate or
organizational action and governmental approvals, if any, with respect to the
Agreement and the other Transaction Documents and (iii) the certificate of
incorporation, articles of incorporation and by-laws of the Seller, the
Originators and AAR.

 

(c)           A certificate of the Secretary or Assistant Secretary of the
Seller, each of the Originators and AAR certifying the names and true signatures
of its officers who are authorized to sign the Agreement and the other
Transaction Documents to which it is a party.  Until the Agent receives a
subsequent incumbency certificate from the Seller, the Originators or AAR, as
the case may be, the Agent shall be entitled to rely on the last such
certificate delivered to it by the Seller, the Originators or AAR, as the case
may be.

 

(d)           Completed UCC search reports in respect of the Seller and each
Originator from all jurisdictions that the Agent may deem necessary or
desirable, dated on or shortly before the date of the initial purchase hereunder
showing no financing statements filed against such Persons and covering any of
the Pool Assets, other than those financing statements as to which those
financing statements (Form UCC-3) referred to in subsection(f) below shall
terminate, and similar search reports with respect to judgment liens, federal
tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, as the Agent may request, showing no Adverse Claims on any Pool
Assets other than such Adverse Claims as to which those financing statements
(Form UCC-3) referred to in subsection(f) below shall terminate.

 

(e)           Copies of repurchase agreements (i) among AAR Receivables
Corporation, an Illinois corporation (“ARC”), Market Street Funding Corporation
(“Market Street”), and PNC Bank, National Association, as administrator (the
“Administrator”), pursuant to which ARC shall repurchase all of the receivables,
related security and collections sold to Market Street and/or the Administrator
pursuant to that certain Receivables Purchase Agreement dated as of August 30,
2001 (as amended, the

 

--------------------------------------------------------------------------------


 

“Prior RPA”) among such parties, and (ii) among ARC and each of the Originators
pursuant to which each such Originator shall repurchase all right, title and
interest of ARC in and to the outstanding receivables, related security and
collections previously sold by such Originators to ARC pursuant to that certain
Purchase and Sale Agreement dated as of August 30, 2001 (the “Prior Transfer
Agreement”) among such parties.

 

(f)            Proper financing statements (Form UCC-3) suitable for filing
under the UCC of all jurisdictions that the Agent may deem, if any, necessary or
desirable to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by the
Originators or the Seller, including pursuant to the Prior RPA and the Prior
Transfer Agreement.

 

(g)           Proper financing statements suitable for filing under the UCC of
all jurisdictions that the Agent may deem necessary or desirable in order to
perfect the interests of the Seller and the Agent contemplated by the Agreement
and the Sale Agreement.

 

(h)           Favorable opinions, in form and substance reasonably satisfactory
to the Agent of Schiff Hardin & Waite, counsel for the Seller, including, true
sale, non-consolidation, enforceability, general legal and corporate matters
(including, no conflict with other material agreements) and perfection of liens.

 

(i)            Satisfactory results of a review and audit (performed by
representatives of the Agent) of the Servicer’s collection, operating and
reporting systems, the Credit and Collection Policies of the Originators,
historical receivables data and accounts, including satisfactory results of a
review of the Servicer’s operating location(s) and satisfactory review and
approval of the Eligible Receivables in existence on the date of the initial
purchase under the Agreement.

 

(j)            A pro forma Information Package representing the performance of
the Receivables Pool for the calendar month before closing.

 

(k)           Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letter), costs and expenses to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 6.4 of the Agreement and the
Fee Letter.

 

(l)            The Fee Letter duly executed by the Seller and the Servicer.

 

(m)          Good standing certificates with respect to each of the Seller, the
Originators, and AAR issued by the Secretary of State (or similar official) of
the state of each such Person’s organization or formation and principal place of
business.

 

(n)           Certificates from officers of the Seller and each of the
Originators as to their compliance with all representations, warranties,
covenants and conditions and

 

II-2

--------------------------------------------------------------------------------


 

absence of any Termination Event or Unmatured Termination Event, in each case,
as of the date of closing;

 

(o)           Letters from the Chief Financial Officer of each of the Seller,
AAR and the Originators to such company’s outside independent accounting firm
authorizing such accountants to communicate directly with the Agent, provided
that the Chief Financial Officer of the applicable company is present during any
such discussion;

 

(p)           All other information with respect to the Receivables and any and
all such other documents and/or agreements as the Agent or the Purchasers may
reasonably request;

 

(q)           An independent director acceptable to the Agent has been appointed
and is currently serving as a member of the board of directors of the Seller;

 

(r)            Assignment in favor of the Agent relating to all Qualified
Policies and certificates of insurance confirming that the Agent is an assignee
thereof; and

 

(s)           Such other approvals, opinions or documents set forth on Annex G
or as the Agent or the Purchasers may reasonably request.

 

2.             Conditions Precedent to All Purchases and Reinvestment.  Each
purchase (including the initial purchase) and, except as set forth below, each
reinvestment shall be subject to the further conditions precedent that:

 

(a)           in the case of each purchase (but not any reinvestment), the
Servicer shall have delivered to the Agent on or before such purchase, in form
and substance satisfactory to the Agent, a completed pro forma Information
Package to reflect the level of Capital and related reserves and the calculation
of the Purchased Interest (which shall not exceed 100%) after such subsequent
purchase and a completed Purchase Notice in the form of Annex B; and

 

(b)           on the date of such purchase or reinvestment the following
statements shall be true (and acceptance of the proceeds of such purchase or
reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):

 

(i)            the representations and warranties contained in Exhibit III to
the Agreement are true and correct in all material respects on and as of the
date of such purchase or reinvestment as though made on and as of such date;

 

(ii)           no event has occurred and is continuing, or would result from
such purchase or reinvestment, that constitutes (x) a Termination Event or (y)
with respect to any purchase (but not any reinvestment) an Unmatured Termination
Event;

 

II-3

--------------------------------------------------------------------------------


 

(iii)          no law or regulation of any Governmental Authority or order,
judgment or decree of any federal, state or local court or Governmental
Authority shall, in any case, prohibit or enjoin the sale by the Seller, or the 
purchase or maintenance by any of the Agent or the Purchasers of Purchased
Interests, in each case, in accordance with the terms hereof; and

 

(iv)          both immediately before and immediately after giving effect to any
such purchase or reinvestment, Capital does not exceed the Purchase Limit.

 

II-4

--------------------------------------------------------------------------------


 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

1.             Representations and Warranties of the Seller.  The Seller
represents and warrants as follows:

 

(a)           The Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Illinois, and is duly qualified
to do business and is in good standing as a foreign corporation in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to be so qualified would not have a Material Adverse
Effect.

 

(b)           The execution, delivery and performance by the Seller of the
Agreement and the other Transaction Documents to which it is a party, including
its use of the proceeds of purchases and reinvestments: (i) are within its
organizational powers; (ii) have been duly authorized by all necessary corporate
and organizational action; (iii) do not contravene or result in a default under
or conflict with: (A) its articles of incorporation, by-laws or any other
organizational document of the Seller,(B) any material law, rule or regulation
applicable to it, (C) any material indenture, loan agreement, mortgage, deed of
trust or other material agreement or instrument to which it is a party or by
which it is bound, or (D) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its property; and (iv) do not result in or
require the creation of any Adverse Claim upon or with respect to any of its
properties or give rise to any right of acceleration of any Debt of the Seller. 
Each of the Agreement and the other Transaction Documents to which it is a party
have been duly executed and delivered by the Seller.

 

(c)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than (i) notices of
assignment pursuant to the Assignment of Claims Act (which, other than as
required pursuant to Section 4.6(c), are not required to be made hereunder) and
(ii) the Uniform Commercial Code filings referred to in Exhibit II to the
Agreement, all of which (in the case of clause (ii)) shall have been filed on or
before the date of the first purchase hereunder.  No transaction under the
Agreement or the other Transaction Documents require compliance with any bulk
sales law or any similar law.

 

(d)           Each of the Agreement and the other Transaction Documents to which
the Seller is a party constitutes its legal, valid and binding obligation
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(e)           There is no pending or, to Seller’s best knowledge, threatened
action, proceeding or investigation affecting Seller or any of its properties
before any Governmental Authority or arbitrator.  The Seller is not in material
default of any contractual obligation or in material violation of any order,
writ, injunction, decree, rule or regulation of any Governmental Authority
applicable to it or any of its properties.

 

--------------------------------------------------------------------------------


 

(f)            No proceeds of any purchase or reinvestment will be used for the
purpose of purchasing or carrying any margin securities or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
any margin securities or for any other purpose not permitted by Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

(g)           The Seller is the legal and beneficial owner of, and has good and
marketable title to, the Pool Receivables, Related Security and Collections,
free and clear of any Adverse Claim.  Upon each purchase or reinvestment, the
Purchasers shall acquire a valid and enforceable perfected undivided percentage
ownership or security interest, to the extent of the Purchased Interest, in each
Pool Receivable then existing or thereafter arising and in the Related Security,
Collections and other proceeds with respect thereto, free and clear of any
Adverse Claim.  The Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in favor of the Purchasers in the Pool
Assets, which security interest is prior to all Adverse Claims, and is
enforceable as such against creditors of and purchasers from the Seller.  The
Pool Assets constitute “accounts” within the meaning of the applicable UCC.  The
Seller has caused the filing of all appropriate UCC financing statements
(including UCC financing statements to be filed by the Seller against the
Originators and assigned to the Agent) in the proper filing offices in the
appropriate jurisdictions under applicable laws in order to perfect the security
interest in the Pool Assets granted to the Purchasers hereunder.  Other than the
security interest granted to the Purchasers pursuant to this Agreement, Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any interest in any of the Pool Assets to any Person.  Seller has not
authorized the filing of and is not aware of any UCC financing statements
against Seller that include a description of collateral covering the Pool
Assets, other than any UCC financing statement relating to the security interest
granted to the Purchasers hereunder or that has been terminated.  Seller is not
aware of any judgment or tax lien filings against the Seller.  Each Pool
Receivable included in the calculation of the Net Receivables Pool Balance in
any certificate or report (including any Information Package or Settlement
Statement) delivered by the Seller, AAR, the Servicer (if AAR or any Affiliate
thereof) or any Originator to the Agent is an Eligible Receivable.

 

(h)           Each Information Package and Settlement Statement (in each case,
if prepared by the Seller or one of its Affiliates, or to the extent that
information contained therein is supplied by the Seller or an Affiliate), and
all other information, exhibits, financial statements, documents, books, records
or reports furnished or to be furnished at any time by or on behalf of the
Seller to the Agent in connection with the Agreement or any other Transaction
Document to which it is a party is or will be complete and accurate in all
material respects as of its date or (except as otherwise disclosed to the Agent
at such time) as of the date so furnished.

 

(i)            The Seller’s principal place of business, chief executive office
and state of formation (as such terms are used in the UCC), corporate
organizational number and the office where it keeps its records concerning the
Receivables are located at the address referred to in clause (c) of Exhibit IV
to the Agreement.  The Seller has no Subsidiaries and does not own or hold,
directly or indirectly, any equity interest in any Person.

 

III-2

--------------------------------------------------------------------------------


 

(j)            The names and addresses of all the Lock-Box Banks, together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule II to the Agreement (or at such other Lock-Box Banks
and/or with such other Lock-Box Accounts as have been notified to the Agent in
accordance with the Agreement) and all Lock-Box Accounts are subject to Lock-Box
Agreements.  The Seller has not granted any interest in any Lock-Box or Lock-Box
Account to any Person other than the Agent and the Lock-Box Bank and, upon
delivery to a Lock-Box Bank of the related Lock-Box Agreement, the Agent will
have exclusive ownership and control of the Lock-Box Account and/or Lock-Box at
such Lock-Box Bank.

 

(k)           Each sale or contribution of Receivables and the associated
Related Security and Collections by an Originator to the Seller shall have been
effected under, and in accordance with the terms of, the Sale Agreement,
including the payment (or incurrence of indebtedness or issuance of equity for
the payment) by the Seller to the applicable Originator of an amount equal to
the purchase price therefor as described in the Sale Agreement and each such
sale shall have been made for “reasonably equivalent value” (as such term is
used under Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used under Section 547 of the Federal
Bankruptcy Code) owed by the Originator to the Seller.

 

(l)            [Reserved]

 

(m)          No event has occurred and is continuing, or would result from a
purchase in respect of, or reinvestment in respect of, the Purchased Interest or
from the application of the proceeds therefrom, that constitutes a Termination
Event or an Unmatured Termination Event.

 

(n)           The Seller has accounted (for financial accounting purposes) for
each sale of undivided percentage ownership interests in Receivables hereunder
in its books and financial statements, and the Seller and each Originator have
accounted (for all purposes) for each sale of Receivables to the Seller pursuant
to the Sales Agreement in its respective books and financial statements, in each
case, as sales, consistent with generally accepted accounting principles.

 

(o)           The Seller has complied in all material respects with the Credit
and Collection Policies of the Originator with regard to each Receivable
originated by the Originator.

 

(p)           The Seller has complied in all material respects with all of the
terms, covenants and agreements contained in the Agreement and the other
Transaction Documents that are applicable to it.

 

(q)           The Seller’s complete corporate name is set forth in the preamble
to the Agreement, and it does not use and has not during the last six years used
any other corporate name, trade name, doing-business name or fictitious name,
except as set forth on Schedule III to the Agreement and except for names first
used after the date of the Agreement and set forth in a notice delivered to the
Agent pursuant to clause (c) of Exhibit IV to the Agreement.

 

(r)            The Seller is not an “investment company,” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  In addition, the Seller is not a “holding
company,” a “subsidiary company” of a “holding

 

III-3

--------------------------------------------------------------------------------


 

company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

(s)           As of the Closing Date, neither the Seller nor any ERISA Affiliate
of the Seller maintains any Benefit Plans other than as set forth on Schedule
VIII.  Neither the Seller nor any ERISA Affiliate of the Seller has ever
contributed to a Multiemployer Plan.  Each Benefit Plan of the Seller and the
ERISA Affiliates of the Seller which is intended to be a qualified plan has been
determined by the Internal Revenue Service to be qualified under Section 401(a)
of the Code, and each trust related to any such Benefit Plan, if any, has been
determined to be exempt from federal income tax under Section 501(a) of the
Code.  In the aggregate, there is no unfunded liability for any Benefit Plan of
the Seller or any such ERISA Affiliate which is a defined benefit plan qualified
under Section 401(a) of the Code, as determined under Section 412 of the Code. 
Each of the Seller and the ERISA Affiliates of the Seller are in compliance in
all material respects with the responsibilities, obligations and duties imposed
on them by ERISA and the regulations promulgated thereunder with respect to each
of its Benefit Plans, and no Reportable Event has occurred with respect to any
such Benefit Plan.

 

(t)            The Seller has no knowledge of any breach by any Originator of
the terms and provisions of the Transaction Documents to which such Originator
is a party, other than those disclosed by the Seller to the Agent pursuant to
clause (m)(5)(i) of Exhibit IV.

 

(u)           No event or condition having a Material Adverse Effect has
occurred or exists.

 

2.             Representations and Warranties of AAR (including in its capacity
as the Servicer).  AAR, individually and in its capacity as the Servicer,
represents and warrants as follows:

 

(a)           AAR is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

 

(b)           The execution, delivery and performance by AAR of the Agreement
and the other Transaction Documents to which it is a party, including the
Servicer’s use of the proceeds of purchases and reinvestments: (i) are within
its corporate powers; (ii) have been duly authorized by all necessary corporate
action; (iii) do not contravene or result in a default under or conflict with:
(A) its certificate of incorporation or bylaws, (B) any material law, rule or
regulation applicable to it, (C) any material indenture, loan agreement,
mortgage, deed of trust or other material agreement or instrument to which it is
a party or by which it is bound, or (D) any material order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property;
and (iv) do not result in or require the creation of any Adverse Claim upon or
with respect to any of its properties.  The Agreement and the other Transaction
Documents to which AAR is a party have been duly executed  and delivered by AAR.

 

(c)           No authorization, approval or other action by, and no notice to or
filing with any Governmental Authority or other Person, is required for the due
execution, delivery and

 

III-4

--------------------------------------------------------------------------------


 

performance by AAR of the Agreement or any other Transaction Document to which
it is a party, other than (i) notices of assignment pursuant to the Assignment
of Claims Act (which, other than as required pursuant to Section 4.6(c), are not
required to be made hereunder) and (ii) the Uniform Commercial Code filings
referred to in Exhibit II to the Agreement, all of which (in the case of clause
(ii)) shall have been filed on or before the date of the first purchase
hereunder.

 

(d)           Each of the Agreement and the other Transaction Documents to which
AAR is a party constitutes the legal, valid and binding obligation of AAR
enforceable against AAR in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(e)           The balance sheets of AAR and its consolidated Subsidiaries as at
May 31, 2002, and the related statements of income and retained earnings for the
fiscal year then ended, copies of which have been furnished to the Agent, fairly
present the financial condition of AAR and its consolidated Subsidiaries in all
material respects as at such date and the results of the operations of AAR  and
its Subsidiaries for the period ended on such date, all in accordance with
generally accepted accounting principles consistently applied, and since May 31,
2002 there has been no event or circumstances which have had a Material Adverse
Effect.

 

(f)            Except as set forth on Schedule IX, (i) there are no pending or,
to its best knowledge, threatened action, proceeding or investigation affecting
it or any of its Subsidiaries before any Governmental Authority or arbitrator,
which could reasonably be expected to result in a Material Adverse Effect and
(ii) AAR is not in default of any material contractual obligation or in
violation of any material order, writ, injunction, decree, rule or regulation of
any Governmental Authority applicable to it or any of its properties.

 

(g)           No proceeds of any purchase or reinvestment will be used for the
purpose of purchasing or carrying any margin securities or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
any margin securities or for any other purpose not permitted by Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

(h)           Each Information Package (if prepared by AAR or one of its
Affiliates, or to the extent that information contained therein is supplied by
AAR or an Affiliate), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by or on behalf of the
Servicer to the Agent in connection with the Agreement is or will be complete
and accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent at such time) as of the date so furnished.

 

(i)            The principal place of business, chief executive office, state of
formation  an corporate organizational number (as such terms are used in the
UCC) of the Originators and the office where they keep their records concerning
the Receivables are located at the address referred to in Schedule IV to the
Agreement or such other locations as shall have been notified to the Agent as
required pursuant to clause (c) of Exhibit IV.

 

III-5

--------------------------------------------------------------------------------


 

(j)            Neither AAR nor any of its Affiliates has any direct or indirect
ownership or other financial interest in the Purchasers.

 

(k)           The Servicer has complied in all material respects with the Credit
and Collection Policies of the Originators with regard to each Receivable
originated by the Originators.

 

(l)            AAR has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

 

(m)          AAR is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  In addition, AAR is not a “holding company,” a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

(o)           As of the Closing Date, neither AAR nor any ERISA Affiliate of AAR
maintains any Benefit Plans, other than as set forth on Schedule VIII.  Neither
AAR nor any ERISA Affiliate of AAR has ever contributed to or been required to
contribute to any Multiemployer Plan.  Each Benefit Plan of AAR and the ERISA
Affiliates of AAR which is intended to be a qualified plan has been determined
by the Internal Revenue Service to be qualified under Section 401(a) of the
Code, and each trust related to any such Benefit Plan, if any, has been
determined to be exempt from federal income tax under Section 501(a) of the
Code.  In the aggregate, there is no unfunded liability for any Benefit Plan of
AAR or any such ERISA Affiliate which is a defined benefit plan qualified under
Section 401(a) of the Code, as determined under Section 412 of the Code.  Each
of AAR and the ERISA Affiliates of AAR are in compliance in all material
respects with the responsibilities, obligations and duties imposed on them by
ERISA and the regulations promulgated thereunder with respect to each of its
Benefit Plans, and no Reportable Event has occurred with respect to any such
Benefit Plan.

 

(p)           AAR has no knowledge of any breach by the Seller or any Originator
of the terms and provisions of the Transaction Documents to which the Seller or
such Originator is a party, other than those disclosed by the Seller to the
Agent pursuant to clause (m)(5)(i) of Exhibit IV.

 

(q)           The final regular, periodic and current reports and proxy
statements filed by AAR with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934 (as amended) do not contain any material
misstatement of fact or omit to state any material fact necessary to make such
reports or statements not materially misleading, other than any such
misstatements or omissions corrected in any subsequent filing of record as of
the date hereof.

 

(r)            AAR has received confirmation from its certified public
accounting firm that, as of the Closing Date, the sale of Receivables
contemplated under the Sale Agreement and this Agreement may be properly
characterized as sales of such Receivables for accounting purposes under GAAP,
and AAR has not received any notice from its current certified public accounting
firm that such treatment is no longer proper or appropriate.

 

III-6

--------------------------------------------------------------------------------


 

EXHIBIT IV

COVENANTS

 

Until the latest of the Facility Termination Date, the date on which no Capital
of or Discount in respect of the Purchased Interest shall be outstanding or the
date all other amounts owed by the Seller under the Agreement to the Purchasers,
the Agent and any other Indemnified Party or Affected Person shall be paid in
full (references to AAR in this Section shall be deemed to refer to AAR
individually and, for so long as applicable, as Servicer):

 

(a)           Conduct of Business.  The Seller and AAR will, and will cause each
of the Originators to, each perform all actions necessary (i) to maintain its
corporate existence and to remain in good standing as a domestic corporation in
its jurisdiction of organization and (ii) to maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
(except where the failure to do so would not cause a Material Adverse Effect) or
its Records are maintained.

 

(b)           Compliance with Laws, Etc.  The Seller and AAR will, and will
cause each of the Originators to, each comply in all material respects with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards imposed by any Governmental Authority to which it or any of its
properties may be subject, including those with respect to (i) in the case of
the Seller, the sale to the Agent of the Purchased Interest and (ii) and in all
cases, any Pool Receivable, the collectibility or enforceability thereof, or any
Contract related thereto (including any requirements of licensing, registration,
authorizations, consents and approvals necessary or desirable to enter into any
Contract or create any Receivable and including laws, rules and regulations
relating to usury, disclosures, truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices,
trade practices, consumer protection and privacy), except, in each case, where
the failure to do so would not cause a Material Adverse Effect.  The Seller and
AAR will, and will cause each of the Originators to, pay all Taxes payable
thereby as and when due.

 

(c)           Offices, Records and Books of Account, Etc.  The Seller shall, and
the Seller and AAR shall cause each of the Originators to: (i) keep its
respective principal place of business, chief executive office and state of
formation (as such terms or similar terms are used in the UCC) and the office
where it keeps its records concerning the Receivables at the address of such
Person set forth on Schedule IV or, subject to clause (ii) below, at any other
locations in jurisdictions in the United States where all actions reasonably
requested by the Agent to protect and perfect the interest of the Seller, the
Agent and the Purchasers in the Receivables and related items (including the
Pool Assets) have been taken and completed and (ii) shall provide the Agent with
at least 30 days’ written notice before making any change in such Person’s name
or making any other change in the Seller’s identity or corporate structure
(including a Change in Control) that could render any UCC financing statement
filed in connection with this Agreement “seriously misleading” as such term (or
similar term) is used in the UCC.  Each notice to the Agent pursuant to this
sentence shall set forth the applicable change and the effective date thereof. 
The Seller shall also maintain and implement (or cause the Servicer or the
Originators to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals

 

--------------------------------------------------------------------------------


 

thereof), and keep and maintain (or cause the Servicer or the Originators to
keep and maintain) all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the identification and
collection of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).  Notwithstanding the above, in no event shall the Seller
(or shall AAR or the Seller permit any Originator to) have or maintain, or be a
partner in any partnership that has or maintains, its jurisdiction of
organization or principal place of business in any of the states of Colorado,
Kansas, New Mexico, Oklahoma, Utah or Wyoming.  In the event that the Seller or
any such Originator moves its chief executive office to a location which may
charge Taxes, fees or other charges to perfect the Agent’s and the Purchasers’
interests hereunder, the Seller shall, or (without limiting the Seller’s payment
liability hereunder) shall cause any such Originator to, pay all such Taxes,
fees and other charges and any other costs and expenses incurred in order to
maintain the enforceability of the Transaction Documents, the Purchased Interest
and the right, title and interest of the Agent and the Purchasers in the Pool
Assets.

 

(d)           Performance and Compliance with Contracts and Credit and
Collection Policy.  The Seller shall, and AAR and the Seller shall cause each
Originator to, at no expense to the Agent or the Purchasers, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and timely and fully comply in all material respects with the applicable Credit
and Collection Policies with regard to each Receivable and the related Contract.

 

(e)           Ownership Interest, Etc.  The Seller and the Servicer shall, and
the Seller and AAR agree to cause each of the Originators to, at no expense to
the Agent or the Purchasers, take all action necessary or desirable in the
reasonable determination of the Agent to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of Agent for the benefit of the Purchasers, including taking such
action to perfect, protect or more fully evidence the interest of the Purchasers
as the Purchasers, through the Agent, may reasonably request.  Notwithstanding
the foregoing, the Seller hereby irrevocably makes, constitutes and appoints the
Agent (and all Persons designated by the Agent from time to time for that
purpose) as the Seller’s true and lawful attorney and agent in fact to execute
and file financing statements and take all such other actions and do all such
other things as may be necessary or desirable in the reasonable judgment of the
Agent to preserve and perfect the Agent’s ownership and/or security interest
(all at the Seller’s expense) in the Pool Assets.  The Seller further agrees
that a carbon, photographic, photostatic or other reproduction of this Agreement
or of a financing statement shall be sufficient as a financing statement. 
Seller further ratifies and confirms the prior filing by the Agent of any and
all financing statements (including any amendments or continuation thereto or
thereof) which identify the Seller as debtor, seller or assignor and the Agent
as secured party, buyer or assignee, and any or all of the Purchased Interest as
collateral.  Without limiting the foregoing, the Seller and AAR shall, and shall
cause each Originator to, hold any and all Pool Receivables evidenced by any
instruments or chattel paper, if any, in trust for the Agent and the Purchasers,
separate from its own assets and marked with a legend, in each case, as set
forth above, and upon

 

IV-2

--------------------------------------------------------------------------------


 

the Agent’s request therefor, shall deliver such instruments and/or chattel
paper to the Agent or its designee.

 

(f)            Sales, Liens, Etc.  Neither the Seller nor AAR shall, nor shall
it permit any of the Originators to, sell, pledge, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Pool Receivables are sent), or assign
any right to receive income in respect of any items contemplated by this
paragraph.

 

(g)           Extension or Amendment of Receivables.  Except as provided in the
Agreement, neither the Seller nor AAR shall, or permit any Originator to, extend
the maturity or adjust the Outstanding Balance or otherwise modify the terms of
any Pool Receivable in any respect, or amend, modify or waive, in any respect,
any term or condition of any related Contract, in either case, which affects the
Outstanding Balance of any Pool Receivable, the time for payment thereof or
thereunder, the enforceability thereof or is in any other way adverse to the
Agent and the Purchasers.

 

(h)           Change in Business or Credit and Collection Policy.  Neither the
Seller nor AAR shall, or shall permit any of the Originators to, make (i) any
material change in the character of its business or (ii) any change in any
Credit and Collection Policy that would adversely effect the enforceability,
collectibility or creditworthiness of any Pool Receivable.  Neither the Seller
nor AAR shall, or permit any of the Originators to, make any other change in any
Credit and Collection Policy without giving prior written notice thereof to the
Agent.

 

(i)            Audits.  The Seller and AAR will, and will cause each Originator
to, furnish to the Agent, the Purchasers and the Servicer such information with
respect to the Receivables as reasonably requested, including listings
identifying the Obligor and the Outstanding Balance for each Receivable.  The
Seller and AAR will, and will cause each Originator to, from time to time during
regular business hours as reasonably requested in advance (unless a Termination
Event or Unmatured Termination Event exists) by the Agent or the Servicer,
permit the Agent, the Servicer or any their respective agents or
representatives: (i) to examine and make abstracts from all books, records and
documents (including computer tapes and disks) in the possession or under the
control of any such Person relating to any Receivables and the Related Security,
including the related Contracts, (ii) to visit the offices and properties of the
Seller, AAR and/or any such Originator for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or the Seller’s, AAR’s or the Originators’
performance under the Transaction Documents or under the Contracts with any of
the officers, employees, agents or contractors of the Seller, AAR or the
Originators having knowledge of such matters and (iii) without limiting the
clauses (i) and (ii) above, to engage certified public accountants or other
auditors acceptable to the Agent to conduct, at the Seller’s expense (not to
exceed $20,000 per audit), a review of the Seller’s books and records with
respect to such Receivables and reconciliations to the Information Packages and
Settlement Statements.  So long as there exists no Termination Event or
Unmatured Termination Event, the audit required pursuant to clause (iii) need
not be performed more than once in any twelve month

 

IV-3

--------------------------------------------------------------------------------


 

period except at the Agent’s expense; otherwise such audits may be conducted at
such intervals as deemed appropriate by the Agent, at the Seller’s expense.

 

(j)            Change in Lock-Box Banks, Lock-Box Accounts and Payment
Instructions to Obligors.  Neither the Seller nor AAR shall, or permit any of
the Originators to, add or terminate any bank as a Lock-Box Bank or any account
as a Lock-Box Account from those listed in Schedule II to the Agreement, or make
any change in the instructions to Obligors regarding payments to be made to the
Seller, the Originators, the Servicer or any Lock-Box Account (or related post
office box), unless the Agent shall have consented thereto in writing and the
Agent shall have received copies of all agreements and documents (including
Lock-Box Agreements) that it may request in connection therewith.

 

(k)           Deposits to Lock-Box Accounts.  The Seller and AAR shall, and
shall cause each of the Originators to, (i) instruct all Obligors to make
payments of all Receivables to one or more Lock-Box Accounts or to post office
boxes to which only Lock-Box Banks have access (and shall instruct the Lock-Box
Banks to cause all items and amounts relating to such Receivables received in
such post office boxes to be removed and deposited into a Lock-Box Account on a
daily basis), and (ii) deposit, or cause to be deposited, any Collections
received by it, the Servicer or the Originators into Lock-Box Accounts not later
than one Business Day after receipt thereof.  Each Lock-Box Account shall at all
times be subject to a Lock-Box Agreement.  Neither the Seller nor AAR shall, or
shall permit any of the Originators to, deposit or otherwise credit, or cause to
be so deposited or credited, to any Lock-Box Account cash or cash proceeds other
than Collections, and if such funds are nevertheless deposited into any such
Lock-Box or account, the Seller and AAR shall, or shall cause the Servicer or
the applicable Originator to, promptly identify such funds for segregation
therefrom; it being acknowledged however that without limiting the other
requirements of this paragraph (k) (including the obligation of the Seller, the
Servicer and the Originators to provide payment instructions to the Obligors,
and to promptly segregate any payments not constituting Collections), that
certain payments not constituting Collections will continue to made to the
Lock-Box Bank by Obligors either in disregard of the payment instructions or in
combined payments of funds attributable to Collections and non-collections, and
provided that the Seller and the Servicer otherwise comply with the terms
hereof, such remittances shall not constitute a breach of this provision. 
Neither the Seller nor AAR shall, or shall permit any Originator to, terminate
any Lock-Box Bank or close any Lock-Box Account unless the Agent shall have
received at least thirty (30) days prior notice of such termination.

 

(l)            Marking of Records.  At its expense, the Seller and AAR shall:
(i) mark (or cause the Servicer to mark) its master data processing records
relating to both Pool Receivables and related Contracts, including with a legend
evidencing that the undivided percentage ownership interests with regard to the
Purchased Interest related to such Receivables and related Contracts have been
sold in accordance with the Agreement, and (ii) cause each Originator to so mark
(or cause the Servicer to mark) its master data processing records pursuant to
the Sale Agreement.  Upon the request of the Agent at any time after the
appointment of a new Servicer (other than AAR or an Affiliate thereof) by the
Agent pursuant to Section 4.1(a), the Seller shall, and AAR and the Seller shall
cause each Originator to (1) so mark each Contract and its other Records and (2)
deliver to the Agent all Contracts (including all multiple originals of such
Contracts), with

 

IV-4

--------------------------------------------------------------------------------


 

any appropriate endorsement or assignment, and Records or segregate (from all
other receivables then owned or being serviced by the Seller) the Receivables
and all Contracts and Records relating to any Pool Asset and hold in trust and
safely keep such Contracts and Records in separate filing cabinets or other
suitable containers (x) marked to show the Agent’s and the Purchasers’ interest
with the legend specified above and (y) maintained in such place as shall be
designated by the Agent or such replacement Servicer.

 

(m)          Reporting Requirements.  The Seller and AAR will, and will cause
each Originator to, keep books of record and account in accordance with GAAP in
which will be made accurate recordings of all dealings or transactions in
relation to its business and activities.  The Seller and AAR each agree to
provide to the Agent (in multiple copies, if requested by the Agent) the
following:

 

(1)           Annual Financial Statements.  Within ninety (90) days after the
end of each fiscal year of the Seller (beginning with the fiscal year ending May
31, 2003, copies of (A) for the Seller, its annual unaudited financial
statements (including a consolidated balance sheet, the related consolidated
statement of income and retained earnings and the related statement of cash
flows, with related footnotes) certified by the Chief Financial Officer of the
Seller, in each case, prepared in conformity with GAAP for such fiscal year then
ended and (B) for AAR, (x) its annual audited consolidated financial statements
for AAR and its consolidated Subsidiaries (including, a consolidated balance
sheet, the related consolidated statement of income and retained earnings and
the related statement of cash flows, with related footnotes) certified by a
national independent certified public accounting firm, in each case prepared on
a consolidated basis in conformity with GAAP as of the close of such fiscal year
for the year then ended and (y) annual unaudited consolidating financial
statements of each of the Originators (including a balance sheet, the related
statement of income and retained earnings and the related statement of cash
flows), in each case, prepared in conformity with GAAP for the fiscal year then
ended;

 

(2)           Quarterly Financial Statements.  Within sixty (60) days after the
end of each fiscal quarter of the Seller (except the last quarter of its fiscal
year), copies of (A) for the Seller, its unaudited financial statements
(including at least a balance sheet, the related statement of income and
earnings and the related statement of cash flows), in each case, as of the close
of such quarter and for the period from the beginning of such fiscal year to the
close of such quarter) and certified by the Chief Financial Officer of the
Seller and (B) for AAR, (x) its unaudited consolidated quarterly financial
statements for AAR and its consolidated Subsidiaries (including at least a
balance sheet, the related statement of income and earnings and the related
statement of cash flows), in each case, as of the close of such quarter and for
the period from the beginning of such fiscal year to the close of such quarter)
and certified by the Chief Financial Officer of AAR and (y) unaudited
consolidating financial statements of each of the Originators (including a
balance sheet, the related  statement of income and retained earnings and the
related statement of cash flows), in each case, as of the close of such quarter
and for the period from the beginning of such fiscal year to the close of such
quarter) and certified by the Chief Financial Officer of AAR, in each of the
cases of clause (A) and (B) above, prepared in conformity with GAAP consistently
applied;

 

IV-5

--------------------------------------------------------------------------------


 

(3)           Officer’s Certificate.  Each time financial statements are
furnished pursuant to clause (1) or (2) above, compliance certificates (in
substantially the form of Annex D) signed by the Chief Financial Officer of the
Seller or AAR, as applicable, and dated the date of such annual or quarterly
financial statement;

 

(4)           Public Reports.  Promptly upon becoming available, a copy of each
regular, current, or periodic report or proxy statement filed by the Seller or
AAR with any securities exchange or with the Securities and Exchange Commission;

 

(5)           Other Information:

 

(i)            As soon as possible and in any event within five days after the
occurrence of each Termination Event or Unmatured Termination Event, a statement
of the chief financial officer of the Seller setting forth details of such
Termination Event or Unmatured Termination Event and the action that the Seller
has taken and proposes to take with respect thereto;

 

(ii)           Promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller, AAR or any ERISA Affiliate of the Seller or
AAR files with or receives from the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor, in each case, in
respect of any Reportable Event, the assessment of withdrawal liability or an
event or condition that could, in the aggregate, result in the imposition of
liability on the Seller, AAR and/or any such ERISA Affiliate under ERISA;

 

(iii)          promptly after the Seller obtains knowledge thereof, notice of
any:  (A) material litigation, investigation or proceeding that may exist at any
time between the Seller and any Person, (B) material litigation or proceeding
relating to any Transaction Document or (C) material litigation, investigation
or proceeding which could reasonably be expected to have a Material Adverse
Effect;

 

(iv)          promptly after the occurrence thereof, notice of a Material
Adverse Effect; and

 

(v)           such other information respecting the Receivables or the condition
or operations, financial or otherwise, of the Seller or any of its Affiliates as
the Agent may from time to time reasonably request.

 

(n)           Certain Agreements.  Without the prior written consent of the
Agent, (i) the Seller shall not amend, restate, supplement or otherwise modify
any provision of its articles of incorporation or bylaws and (ii) AAR shall not,
nor shall the Seller or AAR permit any of the Originators to, amend, restate,
supplement or otherwise modify any provision of its articles of incorporation or
bylaws in any way adverse to the Agent or the Purchasers.

 

IV-6

--------------------------------------------------------------------------------


 

(o)           Restricted Payments.

 

(i) Except pursuant to clause (ii) below, the Seller will not: (A) purchase or
redeem any shares of its capital stock, (B) declare or pay any dividend or set
aside any funds for any such purpose, (C) prepay, purchase or redeem any Debt,
(D) lend or advance any funds to or invest in the equity of any Person or (E)
repay any loans or advances to, for or from any of its Affiliates (the amounts
described in clauses (A) through (E) being referred to as “Restricted
Payments”).

 

(ii)           Subject to the limitations set forth in clause (iii) below, the
Seller may make Restricted Payments so long as such Restricted Payments are made
only in one or more of the following ways:  (A) the Seller may make cash
payments (including prepayments) on the Company Note in accordance with its
terms, and (B) if no amounts are then outstanding under the Company Note, the
Seller may, no more frequently than once every calendar quarter, declare and pay
dividends.

 

(iii)          The Seller may make Restricted Payments only out of the funds it
receives pursuant to Sections 1.4(b)(ii) and (iv) of the Agreement. 
Furthermore, the Seller shall not pay, make or declare:  (A) any distributions
if, after giving effect thereto, the Seller’s tangible net worth (to be
calculated consistently with the definition of Consolidated Tangible Net Worth
solely with respect to the Seller) would be less than $12,000,000, or (B) any
Restricted Payment (including any dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing or it is a Termination Day.

 

(p)           Other Business.  The Seller will not: (i) engage in any business
other than the transactions contemplated by the Transaction Documents; (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Notes; or (iii) form any Subsidiary or
make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

 

(q)           Use of Seller’s Share of Collections.  The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority:  (i) the payment of its expenses (including all obligations payable to
the Purchasers and the Agent under the Agreement and under the Fee Letter); (ii)
the payment of accrued and unpaid interest on the Company Note; and (iii) other
legal and valid organizational purposes.

 

(r)            Merger, etc.  The Seller will not (i) merge or consolidate with
or into any Person, (ii) convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) any substantial part
of its assets (whether now owned or hereafter acquired), (iii) acquire any
assets, capital stock or other ownership interest of or in any Person (other
than in connection herewith) or (iv) otherwise enter into any partnership or
joint venture arrangement.  AAR shall not, and shall not permit any of the
Originators to (i) merge or consolidate with or into any Person, (ii) convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) any substantial part of its assets (whether now owned or
hereafter

 

IV-7

--------------------------------------------------------------------------------


 

acquired); provided, that (x) AAR may merger or consolidate with any Person if
and to the extent (1) no Termination Event exist or would result therefrom, (2)
AAR is the surviving entity, and (3) the Consolidated Tangible Net Worth of the
combined entity would be equal or greater to that of AAR prior to such merger or
consolidation, and (y) any Originator may be merged or consolidated with, or
sell all or substantially all of its assets to, any other Originator.

 

(s)           Accounting for Sale.  Neither the Seller nor AAR shall, or shall
permit any of the Originators to, account for or otherwise treat, (i) the
transactions contemplated by the Sale Agreement in any manner for tax or
accounting purposes other than as a sale of Receivables by the Originators to
the Seller, except to the extent otherwise required in accordance with GAAP or
applicable law or (ii) the transactions contemplated hereby (a) for financial
accounting purposes, other than as a sale of an undivided fractional ownership
interest in the Pool Assets and (b) for tax purposes, in any manner inconsistent
with the Intended Tax Characterization, in each case, except to the extent
otherwise required by applicable law.  In addition, the Seller and AAR shall,
and shall cause, to the extent applicable, each of the Originators to, disclose
(in a footnote or otherwise) in all of its financial statements (including any
such financial statements consolidated with any other Person’s financial
statements) the existence and nature of the transaction contemplated hereby and
by the Sale Agreement and the interests of the Seller, the Agent and the
Purchasers in the Pool Assets.

 

(u)           Contingent Liabilities.  The Seller will not guarantee, endorse or
otherwise become contingently liable (including by agreement to maintain balance
sheet tests) in connection with the obligations or Debt of any other Person,
except endorsements of negotiable instruments for collection in the ordinary
course of business or as provided hereunder.

 

(v)           Limitation on Transactions with Affiliates.  The Seller will not
enter into any transaction with any Affiliate except for the transactions
contemplated by the Transaction Documents and other transactions upon fair and
reasonable terms materially no less favorable to the Seller than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

(w)          Change in Sale Agreement.  Unless the Agent shall otherwise consent
in writing, the Seller will not amend, terminate or grant any waiver or
forbearance under the Purchase Agreement, which right to amend, terminate and
grant waivers and forbearances has been assigned to the Agent.   The Seller
shall fully enforce the Sales Agreement and its rights thereunder in accordance
with the terms thereof, and shall take such actions, and do such other things,
as the Agent shall from time to time request in furtherance thereof.

 

(x)            Credit Insurance.  The Seller and AAR shall, and shall cause each
Originator to, pay when due all premiums, and timely and properly file and
pursue all claims under, and take such other actions as shall be required under
any such policy in connection therewith (including, without limitation, filing
all such reports, terminating shipments and otherwise mitigating potential
losses as required under such policy) and to maintain in full force and effect
for the term of, any credit insurance policy covering any Permitted Foreign
Receivable.  The Seller shall, and/or AAR and the Seller shall cause each
Originator to, at all times maintain cash sufficient to pay any additional
premiums required (in excess of the minimum premium) in

 

IV-8

--------------------------------------------------------------------------------


 

respect of any Receivables in excess of projected sales volume under such
policy.  Neither the Seller nor AAR shall, or shall permit any Originator to,
cancel or make any amendments, modifications or changes to, any such policy
without the prior written consent of the Agent.  The Seller and AAR shall, and
shall cause each Originator to, provide copies of all credit insurance policies
to the Agent, all of which shall be with Qualified Insurers and shall be in form
and substance reasonably satisfactory to the Agent (and the Agent shall have the
right to require changes therein as it in its reasonable credit judgment deems
necessary or desirable to maintain coverage on at least 90% of the Outstanding
Balance of all Permitted Foreign Receivables included in the Pool Assets), and
shall ensure that the Agent is named as an assignee thereof (pursuant to an
assignment endorsement in form and substance satisfactory to the Agent). 
Notwithstanding the foregoing, the Seller and AAR shall, and shall cause each
Originator to, deliver to the Agent, promptly after receipt thereof by such
Person, any notice of cancellation or denial of claim of or under any such
policy.  In any circumstance where there is likely to be insufficient proceeds
of insurance to cover at least 90% of the Outstanding Balance of any affected
Pool Receivables, each of the Seller, AAR and the Servicer shall, and shall
cause each of the Originators to, make claims for coverage, and apply any and
all proceeds received by it under, any such policies to Receivables within the
Purchased Interest prior to making any such claim or applying any such proceeds
to any other Receivables owing by the same Obligor.

 

(y)           Material Agreements.  AAR shall include copies of this Agreement
and the Sale Agreement as exhibits to the first Form 10-Q or Form 10-K to be
filed by AAR with the Securities and Exchange Commission after the Closing Date.

 

2.             Separate Existence.  Each of the Seller and AAR hereby
acknowledges that the Purchasers and the Agent are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from AAR and
its Affiliates.  Therefore, from and after the date hereof, each of the Seller
and AAR shall take all steps specifically required by the Agreement or
reasonably required by the Agent to continue the Seller’s identity as a separate
legal entity and to make it apparent to third Persons that the Seller is an
entity with assets and liabilities distinct from those of AAR and any other
Person, and is not a division of AAR, its Affiliates or any other Person. 
Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, the Seller shall operate
its business in conformity with the restrictions set forth on Exhibit VI hereto.

 

IV-9

--------------------------------------------------------------------------------


 

EXHIBIT V

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)           (i) either the Servicer (if other than the Agent or any Purchaser)
or the Seller shall fail to make any payment or deposit to be made by it under
Section 1.4 or clause (k) of Exhibit IV when due, (ii) any two consecutive or
two of the most recent four Information Packages or Settlement Statements shall
fail to be completed and delivered to the Agent on the dates required pursuant
to Section 4.4 or any Information Package or Settlement Statement shall fail to
be completed and delivered to the Agent within 3 days of the date required
pursuant to Section 4.4, or (iii) the Servicer (if other than the Agent or any
Purchaser) shall fail to perform or observe any term, covenant or agreement
hereunder (other than as referred to in subclauses (i) or (ii) immediately
above) and such failure shall remain unremedied for three (3) Business Days
after the Servicer became aware of, or received notice of, the existence of such
default;

 

(b)           (i) the Seller shall fail to make any payment of fees due
hereunder or under the Fee Letter within three (3) days after the date on which
such amount shall have become due and payable; or (ii) the Seller shall fail to
pay any amount required to be paid by it hereunder and not otherwise described
in clause (a) above or subclause (i) immediately above within ten (10) days
after the date on which such amount shall have become due and payable;

 

(c)           the Seller, AAR or any Originator shall fail to observe or perform
any covenant or agreement contained herein or in any of the other Transaction
Documents and applicable to it (other than any covenant or agreement of the type
described in clause (a) and (b) above or any such covenant or agreement
specifically referred to in any clause below) and such failure shall continue
for fifteen days such Person became aware of, or received notice of, such
failure; provided that no such failure with respect to any Pool Receivable shall
constitute a Termination Event under this clause (c) if the Seller has, pursuant
to Section 1.4(e), been deemed to have collected such Receivable and payment
therefor in full has been delivered in accordance with Section 1.4, with the
effect that, in accordance with Section 1.4(e), such Receivable is no longer a
Pool Receivable hereunder;

 

(d)           any representation, warranty, certification or statement made or
deemed made by the Seller, AAR, any Originator or the Servicer (if other than
the Agent or any Purchaser) in, or pursuant to, this Agreement, any other
Transaction Document or in any certificate, financial statement or other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect (or, if such representation is already qualified by any
standard of materiality, in any respect) when made or deemed made; provided that
no such breach with respect to any Pool Receivable shall constitute a
Termination Event under this clause (d) if the Seller has, pursuant to Section
1.4(e), been deemed to have collected such Receivable and payment therefor in
full has been delivered in accordance with Section 1.4, with the effect that, in
accordance with Section 1.4(e), such Receivable is no longer a Pool Receivable
hereunder;

 

(e)           AAR shall cease to be Servicer and no successor Servicer
reasonably satisfactory, to the Agent shall have been appointed;

 

--------------------------------------------------------------------------------


 

(f)            the Seller shall for any reason fail or cease to have a valid and
enforceable perfected ownership or security interest in each Pool Receivable and
the Related Security and Collections with respect thereto, free and clear of any
Adverse Claim (other than the Adverse Claim in favor of the Agent and the
Purchasers hereunder), or (ii) the Agent and the Purchasers shall for any reason
fail or cease to have a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim;

 

(g)           the Seller, the Servicer (if other than the Agent or any of the
Purchasers), AAR or any Originator shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller, such Servicer, AAR
or any Originator seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, such Servicer, AAR or any Originator shall take any
corporate action to authorize any of the actions set forth above in this
paragraph;

 

(h)           (i) the (A) Default Ratio shall exceed 7.0%, (B) the Delinquency
Ratio shall exceed 15.0% or (C) the Dilution Ratio shall exceed 15.0% or (ii)
the average for three consecutive calendar months of:  (A) the Default Ratio
shall exceed 5.0%, (B) the Delinquency Ratio shall exceed 15.0% or (C) the
Dilution Ratio shall exceed 11.0%;

 

(i)            a Change in Control shall occur;

 

(j)            the Purchased Interest at any time exceeds 100% and such
circumstance is not remedied within three (3) Business Days after the Seller or
an Affiliate thereof learned or should have learned of such circumstance
(including as would or should have been learned of in connection with the
preparation of any required Information Package or Settlement Statement, whether
or not such Information Package or Settlement Statement is in fact so prepared);

 

(k)           (i) The Seller, AAR, or any Subsidiaries of AAR shall fail to pay
any principal of or premium or interest on any of its Debt that is outstanding
in a principal amount of at least $2,000,000, individually or in the aggregate,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt (and shall have not been waived);
or (ii) any other event shall occur or condition shall exist under any
agreement, mortgage, indenture or instrument relating to any such Debt and shall
continue after the applicable grace period, if any,

 

V-2

--------------------------------------------------------------------------------


 

specified in such agreement, mortgage, indenture or instrument (and shall have
not been waived), if, in either case: (a) the effect of such non-payment, event
or condition is to give the applicable debtholders the right (whether acted upon
or not) to accelerate the maturity of such Debt (other than the Specified
Non-Recourse Debt to the extent such Debt shall be extinguished solely by
recourse to the aircraft described in the definition of Specified Non-Recourse
Debt), or (b) any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made (other than the Specified
Non-Recourse Debt to the extent such Debt shall be extinguished solely by
recourse to the aircraft described in the definition of Specified Non-Recourse
Debt), in each case before the stated maturity thereof;

 

(l)            either: (i) a contribution failure shall occur with respect to
any Benefit Plan of the Seller, AAR or any ERISA Affiliate of the Seller or AAR,
in either case, sufficient to give rise to a lien under Section 302(a) of ERISA,
(ii) the Internal Revenue Service shall file a notice of lien asserting a claim
or claims pursuant to the Internal Revenue Code with regard to any of the assets
of Seller, any Originator, AAR or any ERISA Affiliate and such lien shall have
been filed and not released within 10 days, or (iii) the Pension Benefit
Guaranty Corporation shall, or shall indicate its intention in writing to the
Seller, any Originator, AAR or any ERISA Affiliate to, either file a notice of
lien asserting a claim pursuant to ERISA with regard to any assets of the
Seller, any Originator, AAR or any ERISA Affiliate or terminate any Benefit Plan
that has unfunded benefit liabilities, or any steps shall have been taken to
terminate any Benefit Plan subject to Title IV of ERISA so as to result in any
liability;

 

(m)          the Days’ Sales Outstanding exceeds 70 days;

 

(n)           a default shall occur under the Performance Guaranty; the
Performance Guaranty is terminated or held to be unenforceable for any reason;
or any Person shall attempt to terminate, or assert the invalidity or
unenforceability of, the Performance Guaranty or any provision thereof;

 

(o)           the Sale Agreement shall be terminated for any reason; or any of
the Originators shall cease making sales of Receivables thereunder;

 

(p)           any judgment (or any related series of judgments) shall be
rendered against AAR, any of its Subsidiaries, or the Seller that (i) exceeds
the insurance coverage therefor by an amount in excess of $5,000,000 or in
respect of which such Person’s insurance carrier has not acknowledged coverage
for such loss (or any portion thereof) in excess of $5,000,000 or (ii) otherwise
causes a Material Adverse Effect, and in each case, such judgment has not been
fully discharged or stayed within the period required to preserve the right to
appeal such judgment;

 

(q)                                 (i)            Consolidated Tangible Net
Worth as determined as at the last day of any fiscal quarter of AAR shall be
less than $152,000,000, minus the aggregate amount of all impairment charges
taken by AAR and its Subsidiaries in respect of assets included in the
calculation of Consolidated Net Worth during each fiscal quarter commencing with
the fiscal quarter ending February 28, 2003;

 

V-3

--------------------------------------------------------------------------------


 

(ii)           Capital Expenditures of AAR and its Subsidiaries, on a
consolidated basis, as determined as of the last day of each fiscal quarter of
AAR for the twelve fiscal month period ending as of the last day of such fiscal
quarter then ended exceeds $16,000,000; or

 

(iii)          The ratio of EBITDA to Fixed Charges, in each case as determined
as of the last day of each fiscal quarter of AAR for the twelve fiscal month
period ending as of the last day of such fiscal quarter then ended shall be less
than 1.15 to 1.00;

 

(r)            The tangible net worth of the Seller (to be calculated
consistently with the definition of Consolidated Tangible Net Worth solely with
respect to the Seller) shall at any time be less than $12,000,000; or

 

(s)           The aggregate outstanding principal balance of the Company Notes
as of the last Business Day of any month exceeds $4,500,000 for any two
consecutive months or an amount equal to 15% of the aggregate Outstanding
Balance of all Eligible Receivables owned by the Seller at such time.

 

V-4

--------------------------------------------------------------------------------


 

EXHIBIT VI

ACTIVITIES TO MAINTAIN CORPORATE SEPARATENESS

 

The Seller shall take all reasonable steps to continue its identity as a
separate legal entity and to make it apparent to third Persons that it is an
entity with assets and liabilities distinct from those of AAR, the Servicer, any
of the Originators, or any other Person, and that the Seller is not a division
of AAR, the Servicer, any of the Originators, or any other Person.  In that
regard, and without limiting the foregoing in any manner, the Seller shall:

 

(a)           be organized as a limited purpose corporation organized under the
laws of the State of Illinois and its Articles of Incorporation shall limit its
activities to: (i) entering into, performing and complying with a purchase and
sale agreement with AAR and/or any subsidiary of AAR pursuant to which the
Seller may purchase accounts receivables and related property from AAR and/or
such subsidiaries; (ii) owning, holding and servicing the receivables and
related property so purchased; (iii) borrowing from and/or selling interests in
the receivables to trusts, banks, financial institutions, commercial paper
purchasers, insurance companies or similar entities in order to fund such
purchases; (iv) pledging all or substantially all of its assets, including the
receivables so purchased, as collateral security for any such financing
arrangements; (v) investing proceeds derived from such activities as determined
by the Seller’s Board of Directors; and (vi) engaging in any lawful act or
activity or exercising any powers permitted to corporations organized under the
general corporate laws of the state of Illinois, in either case that are
incidental to and necessary or convenient for the accomplishment of the
above-mentioned purposes;

 

(b)           not engage in any business or activity except as set forth in this
Agreement nor incur any indebtedness or liability, other than as expressly
permitted by the Transaction Documents;

 

(c)           have not less than one director (the “Independent Director”) which
is an individual who is not a direct, indirect or beneficial stockholder,
officer, director, employee, affiliate, advisor, customer or supplier of AAR or
any of its Affiliates (an “AAR Person”), nor a direct, indirect or beneficial
owner of more than 10% of the outstanding capital stock of any AAR Person “),
nor a relative of any of the foregoing, nor a trustee in bankruptcy for any of
the foregoing (any such Person also being an “AAR Person”);

 

(d)           maintain in its Articles of Incorporation of the Seller provide
that the Seller will not, without the affirmative note of all of its directors
(including the duly appointed Independent Directors), (i) dissolve or liquidate,
in whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (ii) consent to the institution of any bankruptcy or insolvency
proceedings against it, (iii) file a petition seeking, or consenting to,
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) consent to the appointment of a receiver,
trustee, liquidator, sequestrator or assignee (or other similar official) for it
or a substantial part of its property, (v) make a general assignment for the
benefit of creditors, (vi) admit in writing its inability to pay its debts as
they become due, (vii) enter into or approve any merger, consolidation or sale
of all or substantially all of its assets, or (viii) amend the articles of
incorporation to remove any requirement for an Independent Director or the

 

--------------------------------------------------------------------------------


 

requirement of the consent of such Independent Director with respect to the
matters set forth in this clause (c) without the consent of the Independent
Director, in either case, without the consent of (x) a majority of directors on
the Seller’s Board of Directors and (y) the Independent Director;

 

(e)           maintain its own board of directors and make independent decisions
with respect to its daily operations and business affairs and not be controlled
in making such decisions by AAR, any of its Affiliates or any other AAR Person;

 

(f)            maintain separate and clearly delineated office space owned by it
or evidenced by a written lease or sublease  (even if located in an office
shared with AAR, any of its Affiliates or any other AAR Person);

 

(g)           maintain its assets in a manner which facilitates their
identification and segregation from those of AAR, any of its Affiliates or any
other AAR Person;

 

(h)           maintain a separate telephone number which will be answered only
in its own name and separate stationery and other business forms;

 

(i)            conduct all intercompany transactions with AAR, its Affiliates
and any other AAR Persons on terms which the Seller reasonably believes to be on
an arm’s-length basis;

 

(j)            not guarantee any obligation of AAR, any of its Affiliates or any
other AAR Person, nor have any of its obligations guaranteed (other than
pursuant to the Performance Guarantee) by AAR, any of its Affiliates or any
other AAR Person or hold itself out as responsible for the debts of AAR, any of
its Affiliates or any other AAR Person or for the decisions or actions with
respect to the business and affairs of AAR, any of its Affiliates or any other
AAR Person, nor seek or obtain credit or incur any obligation to any third-party
based upon the creditworthiness or assets of AAR, any of its Affiliates, any AAR
Person or any other Person;

 

(k)           not permit the commingling or pooling of its funds or other assets
with the assets of AAR, any of its Affiliates or any other AAR Person;

 

(l)            maintain separate deposit and other bank accounts to which none
of AAR, any Affiliate thereof or any other AAR Person (other than as Servicer)
has any access;

 

(m)          maintain financial records which are separate from those of AAR,
any of its Affiliates or any other AAR Person;

 

(n)           compensate all employees, consultants and agents, and other AAR
Persons, to the extent applicable, from the Seller’s own funds, for services
provided to the Seller by such employees, consultants and agents or other AAR
Persons;

 

(o)           have agreed in writing with AAR and the other Originators and AAR
Persons to allocate among themselves shared overhead and corporate operating
services and expenses which are not reflected in the Servicing Fee (including
without limitation the services of shared

 

VI-2

--------------------------------------------------------------------------------


 

employees, consultants and agents and reasonable legal and auditing expenses) on
the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to actual use or the value of services rendered;

 

(p)           pay directly for its own account for accounting and payroll
services, rent, lease and other expenses and not have such operating expenses
paid by AAR, any of its Affiliates or any other AAR Person;

 

(q)           maintain adequate capitalization in light of its business and
purpose;

 

(r)            conduct all of its business (whether in writing or orally) solely
in its own name through its duly authorized officers, employees and agents;

 

(s)           not operate its business or take any action which is inconsistent
with the assumptions set forth in, and serving as the basis for the conclusions
of law in, the opinion of  Seller’s counsel delivered in connection with this
Agreement concerning certain bankruptcy matters (“true sale” and substantive
consolidation) relating to the transaction contemplated hereby;

 

(t)            maintain at least one employee (who may be an employee of AAR,
any Affiliate thereof or any other AAR Person shared by the Seller pursuant to a
written agreement allocating the compensation and benefit costs of such
employee) in charge of day to day operations of the Seller; and

 

(u)           otherwise practice and adhere to corporate formalities such as
complying with its Articles of Incorporation, By-laws and corporate resolutions,
the holding of regularly scheduled board of directors meetings, and maintaining
complete and correct books and records and minutes of meetings and other
proceedings of its stockholders and board of directors.

 

VI-3

--------------------------------------------------------------------------------


 

EXHIBIT VII

CONTRACTUAL REQUIREMENTS

 

 

1.             Such Contract provides for the sale of goods or the rendering of
services within the United States in exchange for a specified sum of money in
United States Dollars payable in the United States.

 

2.             Such Contract shall require that full payment by the Obligor
party thereto for the merchandise or services provided by the Transferring
Distributor thereunder shall be due no later than 150 days from the original
invoice date thereof..

 

3.             The legal name of the Originator party to such Contract shall be
identical to the legal name of the applicable Originator party to the Sale
Agreement and transferring the Receivable arising under such Contract (or a
predecessor by merger thereto).

 

4.             Once a Receivable arises under such Contract, such Contract does
not contain continuing obligations of the Originator party thereto with respect
to such Receivable or the inventory, goods, merchandise or services sold or
rendered in connection therewith.

 

6.             Such Contract shall only contain terms and conditions concerning
the payment of finance charges or interest thereunder (if any) by the Obligor
party thereto that comply with all rules, laws and regulations of the applicable
jurisdiction governing such Contract including, but not limited to, any usury
laws of such jurisdiction.

 

7.             Such Contract shall not constitute an “instrument,” or “chattel
paper.”

 

--------------------------------------------------------------------------------